Exhibit 10.61

PATRIOT COAL CORPORATION

401(k) RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2010)

WHEREAS, Patriot Coal Corporation (“Company”) adopted the Patriot Coal
Corporation 401(k) Retirement Plan (“Plan”) effective November 1, 2007; and

WHEREAS, the Company reserved the right to amend the Plan, by a resolution
adopted by action of the Board of Directors of the Company, pursuant to
Section 17.1 thereof; and

WHEREAS, the Company has determined that it is necessary and desirable to amend
and restate the Plan prior to submission of a determination letter request to
the Internal Revenue Service;

NOW, THEREFORE, effective January 1, 2010, except as otherwise set forth herein,
the Plan is hereby amended and restated to read as follows:



--------------------------------------------------------------------------------

PATRIOT COAL CORPORATION 401(k) RETIREMENT PLAN

TABLE OF CONTENTS

 

             

PAGE

SECTION 1 - NAME OF PLAN    1 SECTION 2 - DEFINITIONS    2   2.1.    Board    2
  2.2.    Break In Service    2   2.3.    Code    2   2.4.    Committee    2  
2.5.    Company    2   2.6.    Compensation    2   2.7.    Controlled Group    3
  2.8.    Days Of Service    3   2.9.    Disability Date    4   2.10.   
Employee    4   2.11.    Employer    4   2.12.    Five Percent Owner    4  
2.13.    Highly Compensated Employee    4   2.14.    Hours Of Employment    5  
2.15.    Leased Employee    5   2.16.    Non-Highly Compensated Employee    5  
2.17.    Normal Retirement Date    5   2.18.    Participant    5   2.19.   
Patriot Coal Corporation Stock Fund    5   2.20.    Peabody Energy Stock Fund   
6   2.21.    Plan Administrator    6   2.22.    Plan Year    6   2.23.   
Pro-Rated Salary    6   2.24.    Qualified Plan    6   2.25.    Service Period
   6   2.26.    Severance Date    7   2.27.    Severance Period    7   2.28.   
Spouse    7   2.29.    Trustee    7   2.30.    Valuation Date    7   2.31.   
Years of Service    7 SECTION 3 - ELIGIBILITY    8   3.1.    Prior Participants
   8   3.2.    New Participants    8   3.3.    Reemployed Participants    8  
3.4.    Cessation Of Participation    8



--------------------------------------------------------------------------------

SECTION 4 - CONTRIBUTIONS    9   4.1.    Matched Payroll Reduction Contributions
   9   4.2.    Unmatched Payroll Reduction Contributions    9   4.3.    Maximum
Payroll Reduction Contribution    9   4.4.    Employer Matching Contributions   
10   4.5.    Performance Contributions    10   4.6.    Elections    10   4.7.   
Changes In And Suspension Of Payroll Reductions    10   4.8.    Tax Deductions
   11   4.9.    Rollover Contributions And Transfers    12   4.10.    Retirement
Contributions    12   4.11.    Transition Contributions    13 SECTION 5 - LOANS
AND WITHDRAWALS    15   5.1.    Loans    15   5.2.    Withdrawals    15 SECTION
6 - DISTRIBUTIONS OF EXCESS AMOUNTS    19   6.1.    Distribution Of Excess
Elective Deferrals    19   6.2.    Limitations On Pre-Tax Contributions For
Highly Compensated Employees    19   6.3.    Limitations On Matching
Contributions For Highly Compensated Employees    21   6.4.    Definitions And
Special Rules    22 SECTION 7 - ALLOCATION AND ACCOUNTS    23   7.1.   
Establishment Of Accounts    23   7.2.    Allocation of Employer Contributions
   23   7.3.    Allocation Of Earnings Or Losses    23 SECTION 8 - INVESTMENT OF
ACCOUNTS    24   8.1.    Investment Funds    24   8.2.    Participant’s
Selection Of Investment Fund    24   8.3.    Transfers Between Investment Funds
   24   8.4.    Custody, Registration and Voting of Securities    25   8.5.   
Distributions in Kind    25 SECTION 9 - DISTRIBUTIONS AT RETIREMENT    26   9.1.
   Normal Retirement Distributions    26   9.2.    Optional Method Of
Distribution    26   9.3.    Required Minimum Distributions    26   9.4.   
Required Beginning Date    30 SECTION 10 - DISTRIBUTIONS AT DISABILITY    31  
10.1.    Distributions Upon Disability    31   10.2.    Determination Of
Disability    32   10.3.    Notification Of Eligibility To Receive And Consent
To Disability Benefits    32

 

ii



--------------------------------------------------------------------------------

SECTION 11 - DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)    34   11.1.
   Distributions Upon Termination Of Employment    34   11.2.    Determination
Of Vested Portion    35   11.3.    Notification Of Eligibility To Receive And
Consent To Vested Benefits    35 SECTION 12 - DISTRIBUTIONS AT DEATH    36  
12.1.    Distributions Upon Death    36   12.2.    Distribution To Spouse    36
  12.3.    Designation Of Beneficiary    36   12.4.    Beneficiary Not
Designated    36   12.5.    Spousal Consent To Designation Of Beneficiary    36
SECTION 13 - LEAVES OF ABSENCE AND TRANSFERS    37   13.1.    Military Leave Of
Absence    37   13.2.    Maternity Or Paternity Absence    39   13.3.    Other
Leaves Of Absence    39   13.4.    Transfers    39   13.5.    Acquisition of
Assets    40 SECTION 14 - TRUSTEE    41 SECTION 15 - ADMINISTRATION    42  
15.1.    Plan Administrator    42   15.2.    Construction    42   15.3.   
Delegation By The Plan Administrator    42   15.4.    Duties Of The Plan
Administrator    42   15.5.    Records Of The Plan Administrator    42   15.6.
   Committee    42   15.7.    Decisions By The Committee    43   15.8.   
Meetings Of The Committee    43   15.9.    Expenses    43 SECTION 16 - CLAIM
PROCEDURE    44   16.1.    Claim    44   16.2.    Claim Decision    44   16.3.
   Request For Review    45   16.4.    Review Of Decision    45   16.5.   
Disability Determinations    46   16.6.    Venue of Litigation    47 SECTION 17
- AMENDMENT AND TERMINATION    48   17.1.    Amendment    48   17.2.   
Termination; Discontinuance Of Contributions    48 SECTION 18 - MISCELLANEOUS   
49   18.1.    Participants’ Rights    49   18.2.    Spendthrift Clause    49

 

iii



--------------------------------------------------------------------------------

  18.3.    Delegation Of Authority By Employer    49   18.4.    Distributions To
Minors    49   18.5.    Construction Of Plan    49   18.6.    Gender, Number And
Headings    50   18.7.    Separability Of Provisions    50   18.8.    Diversion
Of Assets    50   18.9.    Service Of Process    50   18.10.    Merger    50  
18.11.    Benefit Limitation    50   18.12.    Commencement Of Benefits    52  
18.13.    Qualified Domestic Relations Order    53   18.14.    Written
Explanation Of Rollover Treatment    55   18.15.    Leased Employees    55  
18.16.    Special Distribution Option    55   18.17.    Waiver Of 30-Day Period
   57   18.18.    Construction Of Plan    57   18.19.    General Fiduciary
Standard of Conduct    57   18.20.    Effect of a Mistake    57 SECTION 19 -
TOP-HEAVY DEFINITIONS    58   19.1.    Accrued Benefits    58   19.2.   
Beneficiaries    58   19.3.    Determination Date    58   19.4.    Former Key
Employee    58   19.5.    Key Employee    58   19.6.    Non-Key Employee    59  
19.7.    Permissive Aggregation Group    59   19.8.    Required Aggregation
Group    59   19.9.    Top-Heavy Compensation    59   19.10.    Top-Heavy Group
   59 SECTION 20 - TOP-HEAVY RULES    60   20.1.    Special Top-Heavy Rules   
60 EXHIBIT A    61

 

iv



--------------------------------------------------------------------------------

PATRIOT COAL CORPORATION 401(k) RETIREMENT PLAN

SECTION 1 - NAME OF PLAN

This Plan shall be known as the “Patriot Coal Corporation 401(k) Retirement
Plan.” The Plan will be considered a profit sharing plan even though
contributions are not dependent on profits.



--------------------------------------------------------------------------------

SECTION 2 - DEFINITIONS

 

  2.1. Board.

“Board” means the board of directors of the Company or of any successor by
merger, purchase or otherwise.

 

  2.2. Break In Service.

“Break in Service” means any twelve consecutive month Severance Period.

 

  2.3. Code.

“Code” means the Internal Revenue Code of 1986, as amended.

 

  2.4. Committee.

“Committee” means the Committee appointed pursuant to Section 15.6.

 

  2.5. Company.

“Company” means Patriot Coal Corporation.

 

  2.6. Compensation.

“Compensation” means base pay plus overtime received by an Employee during the
Plan Year after he or she becomes a Participant for services rendered with
respect to the Employer. Such amount shall include all amounts contributed to a
cafeteria plan which meets the requirements of Section 125 of the Code. Such
amount shall not include Employer contributions under this Plan or benefits
under any other Qualified Plan, awards under the incentive compensation plan or
any similar incentive plans, payments under any savings plan, any special
allowance for foreign service, or any payment during long-term disability.

The Compensation of each Participant taken into account under the Plan for any
Plan Year shall not exceed $245,000 (as adjusted in accordance with
Section 415(d) of the Code).

In addition, Compensation shall not include amounts paid after an individual’s
termination of employment; provided that, to the extent that the following
amounts are otherwise included in the definition of Compensation and are paid no
later than the later of the date which is 2 1/2 months after termination of
employment or the end of the Plan Year that includes the date of termination of
employment, such amounts paid after an Employee’s termination of employment
shall be deemed Compensation:

(a) regular pay, including Compensation for services during regular working
hours, overtime, shift differential, commissions, bonuses or other similar
payments; and

(b) payment for unused accrued sick, vacation or other leave, but only if the
Employee would have been able to use the leave if employment had continued, and
payment received pursuant to a nonqualified, unfunded deferred compensation plan

 

2



--------------------------------------------------------------------------------

sponsored by the Employer, but only if the Employee would have received the
payment at the same time if employment had continued and only to the extent the
payment is includible in the Employee’s gross income.

The exclusions provided for in this Section 2.6 with respect to post-employment
payments shall not apply to payments to an individual who does not currently
perform services for the Employer by reason of qualified military service, to
the extent such payments do not exceed the Compensation such individual would
have received from the Employer if he or she had continued to perform services
for the Employer.

In accordance with Code Section 414(u)(12), Compensation shall include any
differential wage payment (within the meaning of Code Section 3401(h)(2)) made
by the Employer to an individual who does not currently perform services for the
Company by reason of qualified military service (within the meaning of Code
Section 414(u)(5)) to the extent those payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer.

Notwithstanding the foregoing, solely for purposes of Sections 4.10 and 4.11,
Compensation shall include, to the extent not already included therein, earned
vacation pay, bonuses paid pursuant to employment agreements, special
achievement awards and any amounts paid under a short-term incentive
compensation plan maintained by the Employer.

 

  2.7. Controlled Group.

“Controlled Group” means the Company and all other entities required to be
aggregated with the Company under Sections 414(b), (c), or (m) of the Code or
regulations issued pursuant to Section 414(o) of the Code. For purposes of
Section 18.11, in determining which entities shall be aggregated under
Section 414(b) or (c) of the Code, the modifications made by Section 415(h) of
the Code shall be applied.

 

  2.8. Days Of Service.

“Days of Service” means the total number of days in a person’s Service Periods,
whether or not such periods were completed consecutively. Days of Service shall
also include the number of days in all Severance Periods, if any, in which:

(a) The Employee severs from service by reason of quit, discharge or retirement
and immediately prior to such quit, discharge or retirement was not absent from
service if the Employee performs an Hour of Employment within twelve months of
the date of such severance; or

(b) Notwithstanding (a) above, the Employee severs from service by reason of
quit, discharge or retirement during an absence from service of twelve months or
less for any reason other than a quit, discharge, retirement or death if the
Employee performs an Hour of Employment within twelve months of the date on
which the Employee was first absent from service.

 

3



--------------------------------------------------------------------------------

  2.9. Disability Date.

“Disability Date” means the date on which a Participant is determined by the
Plan Administrator to be permanently and totally disabled in accordance with
Section 10.2 and has terminated his or her employment.

 

  2.10. Employee.

“Employee” means any person who is (i) classified by the Employer as an
employee, (ii) is on a U.S. dollar payroll or is a U.S. citizen, and (iii) is
employed by the Employer, but excluding a non-resident alien who receives no
earned income (within the meaning of Section 911(d)(2) of the Code) from the
Employer which constitutes income from sources within the United States (within
the meaning of Section 861(a)(3) of the Code), a salaried non-exempt employee
who is receiving on-site and classroom training and assimilation training in
mining practices through the Company’s Mining Intern Program, a summer intern or
a member of a collective bargaining unit for which either:

(a) a separate retirement plan has been established pursuant to collective
bargaining negotiations, or

(b) no separate plan has been established after collective bargaining has
included discussion of retirement benefits,

unless such collective bargaining provided for coverage under this Plan. An
individual not classified by the Employer as an employee shall not be considered
an Employee regardless of whether such individual is a common law employee or is
classified as an employee for tax, employment law or other purposes.

 

  2.11. Employer.

“Employer” means the Company or any other member of the Controlled Group which
has, with the consent of the Board, adopted the Plan, as set forth on Exhibit A,
as amended from time to time.

 

  2.12. Five Percent Owner.

“Five Percent Owner” means any person who owns (or is considered as owning
within the meaning of Section 318 of the Code) more than five percent of the
outstanding stock of any corporation in the Controlled Group or stock possessing
more than five percent of the total combined voting power of all stock of any
corporation in the Controlled Group or who owns more than five percent of the
capital or profits interest of any unincorporated entity in the Controlled
Group.

 

  2.13. Highly Compensated Employee.

“Highly Compensated Employee” means any Participant who (i) was a Five-Percent
Owner at any time during either the determination year or the look-back year; or
(ii) received compensation within the meaning of Code Section 415(c)(3)
(including the deferrals described in Code Section 415(c)(3)(D)) from the
Employer in excess of $110,000 (as adjusted pursuant to Code Section 415(d))
during the look-back year.

 

4



--------------------------------------------------------------------------------

For purposes of Section 6, the determination year shall be the Plan Year, and
the look-back year shall be the 12-month period immediately preceding the
determination year. The determination of who is a Highly Compensated Employee,
including the determination of the number and identity of employees in the
top-paid group and the compensation that is considered, will be made in
accordance with Code Section 414(q) and the regulations thereunder.

 

  2.14. Hours Of Employment.

“Hours of Employment” means an hour for which a person is directly or indirectly
paid, or entitled to payment, by the Employer for the performance of duties.

 

  2.15. Leased Employee.

“Leased Employee” means any person (other than an employee of the recipient) who
pursuant to an agreement between the recipient and any other person (a “leasing
organization”) has performed services for the recipient (or for the recipient
and related persons as determined in accordance with Section 414(n)(6) of the
Code) on a substantially full time basis for a period of at least one year, if
such services are performed under primary direction or control by the recipient.
Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the recipient employer shall be
treated as provided by the recipient employer.

 

  2.16. Non-Highly Compensated Employee.

“Non-Highly Compensated Employee” means any employee who is not a Highly
Compensated Employee but who is eligible to participate in the Plan.

 

  2.17. Normal Retirement Date.

“Normal Retirement Date” means the date on which a Participant terminates his or
her employment with the Employer (except by death or permanent and total
disability as defined in Section 10.2) provided such date is on or after his or
her attainment of age 62 (or, in the case of a Participant who was a participant
in the Dodge Hill Mining Company, LLC 401(k) Plan on December 31, 2005, age 60).

 

  2.18. Participant.

“Participant” means an Employee who has satisfied the eligibility requirements
of Section 3 and who has not become a former Participant under Section 3.4.

 

  2.19. Patriot Coal Corporation Stock Fund.

“Patriot Coal Corporation Stock Fund” means an investment fund invested and held
in Patriot Coal Corporation common stock.

 

5



--------------------------------------------------------------------------------

  2.20. Peabody Energy Stock Fund.

“Peabody Energy Stock Fund” means an investment fund invested and held in
Peabody Energy Corporation common stock.

 

  2.21. Plan Administrator.

“Plan Administrator” means Patriot Coal Corporation.

 

  2.22. Plan Year.

“Plan Year” means the 12-month period commencing on January 1 and ending on
December 31.

 

  2.23. Pro-Rated Salary.

“Pro-Rated Salary” means:

(a) in the case of a Participant compensated on a salaried basis, such
Participant’s base salary determined as of the last day of the Employer’s fiscal
year; or

(b) in the case of a Participant compensated on an hourly basis, the product of
such Participant’s hourly rate determined as of the last day of the Employer’s
fiscal year multiplied by 2,080;

multiplied by a fraction, the numerator of which is the number of days on which
the Participant was an Employee during such fiscal year and the denominator of
which is 365 (or, in a leap year, 366). For purposes of this calculation only, a
person shall not be considered an “Employee” during any period during which he
or she: (a) is on salary continuance for disability; (b) is receiving accrued
vacation or other similar amounts following retirement under the Employer’s
retirement program; (c) is on a leave of absence described in Section 13.1; or
(d) is employed by an Employer at the grade level of vice president or above.

The Pro-Rated Salary of each Participant taken into account under the Plan for
any Plan Year, based on the fiscal year ending in such Plan Year, shall not
exceed $245,000 (as adjusted in accordance with Section 415(d) of the Code).

 

  2.24. Qualified Plan.

“Qualified Plan” means any plan qualified under Section 401 of the Code. For
purposes of Sections 19 and 20 only, the term “Qualified Plan” also means a
simplified employee pension described in Section 408(k) of the Code.

 

  2.25. Service Period.

“Service Period” means the period of time commencing on the date on which a
person performs an Hour of Employment with the Employer and ending on the
person’s Severance Date. If a person’s employment with the Employer is
terminated when he or she has no nonforfeitable right to a benefit derived from
Employer contributions under the Plan and the

 

6



--------------------------------------------------------------------------------

number of years of his or her Severance Period equals or exceeds the greater of
(a) 5 or (b) the number of years of his or her Service Period prior to such
termination of employment, the Service Period prior to the termination of
employment will be disregarded.

 

  2.26. Severance Date.

“Severance Date” means the date on which the earliest of the following occurs:

(a) A person employed by the Employer quits, retires, is discharged or dies or

(b) The first anniversary of the first date of a period in which the person is
not credited with Days of Service and remains absent from service with the
Employer (with or without pay) for any reason other than quit, retirement,
discharge or death.

 

  2.27. Severance Period.

“Severance Period” means the period of time commencing the day after a person’s
Severance Date and ending on the day before the person performs an Hour of
Employment.

 

  2.28. Spouse.

“Spouse” means a person of the opposite sex of the Participant who, by reason of
“marriage” (i.e., a legal union between one man and one woman as husband and
wife) is a husband or wife of the Participant as defined under the Defense of
Marriage Act of 1996.

 

  2.29. Trustee.

“Trustee” means the insurer or trustee or any successor trustee appointed
pursuant to Section 14 hereof.

 

  2.30. Valuation Date.

“Valuation Date” means any business day the New York Stock Exchange is open for
trading.

 

  2.31. Years of Service.

“Years of Service” shall mean each 365 Days of Service on and after November 1,
2007; provided, however, that for the period before November 1, 2007, each
Participant will be credited with his or her Years of Service (and any fractions
thereof) under the Peabody Investments Corp. Employee Retirement Account prior
to such date as determined by the Employer’s records; provided further, that in
the case of a plan that is merged into the Plan, Years of Service for the period
prior to the date of such merger for Participants who were participants in such
plan shall be determined under the terms of the plan prior to such date as
determined by the Employer’s records.

 

7



--------------------------------------------------------------------------------

SECTION 3 - ELIGIBILITY

 

  3.1. Prior Participants.

Each person who was a Participant on December 31, 2009 shall continue to be a
Participant on January 1, 2010.

 

  3.2. New Participants.

On and after January 1, 2010, each Employee not described in Section 3.1 shall
become a Participant hereunder as of his or her date of hire. If a person is not
an Employee as of his or her date of hire, he or she shall not become a
Participant until the day he or she becomes an Employee.

Notwithstanding any other provisions of the Plan, any individual who is
providing services to the Employer in the capacity of, or who is designated by
the Employer as an independent contractor, and who is subsequently reclassified
as an employee by court or similar action (whether retroactively or
prospectively), shall not be eligible to participate in the Plan, and shall be
treated as a member of an excluded class. No such excluded individual shall have
any claim for benefits under the Plan for any period during which he or she is
excluded from participation.

 

  3.3. Reemployed Participants.

A former or inactive Participant who is reemployed by the Employer shall become
a Participant on the date he or she is reemployed as an Employee.

 

  3.4. Cessation Of Participation.

A person shall cease to be a Participant when he or she

(a) has ceased to be employed by the Employer, and

(b) has no undistributed account balances under the Plan.

 

8



--------------------------------------------------------------------------------

SECTION 4 - CONTRIBUTIONS

 

  4.1. Matched Payroll Reduction Contributions.

A Participant may elect to have up to 6% of his or her Compensation contributed
by the Employer to the Plan on a pre-tax or after-tax basis through payroll
reductions. Each Participant shall elect in accordance with such procedures and
processes as determined by the Plan Administrator in increments of 1% the
percentage of his or her Compensation under this Section to be credited to his
or her account as described under 7.1.

If a Participant fails to make an election indicating the percentage (including
0%) of his or her Compensation to be reduced and contributed under this
Section 4.1 on a pre-tax or after-tax basis within 30 days after becoming a
Participant, such Participant’s Compensation will automatically be reduced in an
amount equal to 6% of his or her Compensation and contributed to the Plan on a
pre-tax basis. Such automatic contributions shall continue until the Participant
elects a different percentage of Compensation to be contributed or the
Participant affirmatively elects not to have his or her Compensation so reduced.

 

  4.2. Unmatched Payroll Reduction Contributions.

A Participant who has elected to have 6% of his or her Compensation contributed
by the Employer to the Plan under Section 4.1 may elect to have up to an
additional 54% of his or her Compensation contributed by the Employer to the
Plan on a pre-tax or after-tax basis through payroll reductions. Each
Participant shall elect in accordance with such procedures and processes as
determined by the Plan Administrator in increments of 1% the percentage of his
or her Compensation under this Section to be credited to his or her account as
described under 7.1.

 

  4.3. Maximum Payroll Reduction Contribution.

(a) The maximum amount which may be contributed to the Plan by a Participant on
a pre-tax basis under Sections 4.1 and 4.2 and any other Qualified Plan
maintained by the Employer in any calendar year is limited to the amount
prescribed under Section 402(g) of the Code with respect to such calendar year.
If a Participant’s pre-tax contributions reach this maximum (and, if applicable,
the amount determined under Section 4.3(b)), the Employer shall continue making
Participant contributions based upon the Participant’s election under Sections
4.1 and 4.2, however, such Participant contributions will be treated by the Plan
Administrator as after-tax contributions for the remainder of the calendar year.

(b) Notwithstanding subsection (a), Participants who are eligible to make
elective deferrals hereunder and who have attained or will attain age 50 before
the close of the Plan Year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Section 414(v) of the Code.
Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Section 401(k)(3),
410(b) or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

 

9



--------------------------------------------------------------------------------

  4.4. Employer Matching Contributions.

The Employer will contribute to the Plan an amount equal to 100% of the amount
by which each Participant elects to have his or her Compensation reduced under
Section 4.1. Any contributions made pursuant to this Section 4.4 shall be paid
to the Trustee as soon as practicable following each pay date of the
Participant.

 

  4.5. Performance Contributions.

In addition to any contributions made by the Employer pursuant to Section 4.4,
the Employer will contribute an additional amount if the Employer meets certain
performance targets established by the Board on an annual basis. If the maximum
performance target established by the Board for the Employer’s fiscal year is
met, the Employer will contribute to the Plan on behalf of each Participant who
is employed on the last day of such fiscal year an amount equal to 6% of the
Participant’s Pro-Rated Salary. If the Employer meets the minimum performance
target established by the Board for the Employer’s fiscal year but does not meet
the maximum performance target, the Employer will contribute to the Plan on
behalf of each eligible Participant who is employed on the last day of such
fiscal year a percentage of such Participant’s Pro-Rated Salary to be determined
by the Board (which percentage shall be less than 6% of the Participant’s
Pro-Rated Salary) based on the Employer’s overall performance in relation to the
maximum and minimum performance target ranges. Any contributions paid on account
of the performance of the Employer pursuant to this Section 4.5 shall be paid to
the Trustee as soon as practicable following the determination of whether the
Employer has met or exceeded the applicable performance targets. Notwithstanding
the foregoing, (i) if the Employer does not meet the minimum performance target
established by the Board for the Employer’s fiscal year, the Board may, in its
sole discretion, authorize the Employer to contribute to the Plan on behalf of
each eligible Participant who is employed on the last day of such fiscal year a
percentage of such Participant’s Pro-Rated Salary determined by the Board; and
(ii) if the Employer exceeds the maximum performance target established by the
Board for the Employer’s fiscal year, the Board may, in its sole discretion,
authorize the Employer to contribute to the Plan on behalf of each eligible
Participant who is employed on the last day of such fiscal year an additional
percentage of such Participant’s Pro-Rated Salary determined by the Board.
Notwithstanding anything herein to the contrary, a Participant shall not be
entitled to a Performance Contribution under this Section 4.5 for the portion of
any fiscal year during which such Participant is employed by an Employer at the
grade level of vice president or above.

 

  4.6. Elections.

Each election by a Participant under Sections 4.1 and 4.2 shall be effective
until suspended or amended. Each election shall be effective only when made in
accordance with such procedures and processes as determined by the Plan
Administrator.

 

  4.7. Changes In And Suspension Of Payroll Reductions.

 

  4.7.1. Changes In Payroll Reductions.

Each Participant’s payroll reduction percentage under Sections 4.1 and 4.2 shall
continue in effect until the Participant shall change such percentage; provided,

 

10



--------------------------------------------------------------------------------

however, that the Participant may elect to have his or her pre-tax payroll
reduction percentage automatically increase in increments of 1%, 2% or 3% each
year on a date specified by the Participant, up to a maximum of 60% of
Compensation. A Participant may at any time in his or her discretion change such
percentage in accordance with such procedures and processes as determined by the
Plan Administrator.

 

  4.7.2. Suspension Of Payroll Reductions.

A Participant may at any time suspend his or her contributions in accordance
with such procedures and processes as determined by the Plan Administrator.

 

  4.7.2.1. Suspension Of Payroll Reductions During Government Or Military
Service.

Suspension of a Participant’s contributions shall be permitted during any period
of military service, or of government service approved by the Employer,
regardless of the duration of such period.

 

  4.7.2.2. Resumption Of Payroll Reductions After Suspension.

Except as provided in Section 5.2, a Participant who has suspended his or her
contributions under Section 4.7.2 may at any time resume his or her
contributions in accordance with such procedures and processes as determined by
the Plan Administrator.

 

  4.8. Tax Deductions.

All Employer contributions are made conditioned upon their deductibility for
Federal income tax purposes under Section 404 of the Code. Amounts contributed
by an Employer shall be returned to the Employer from the Plan by the Trustee
under the following circumstances:

(a) If a contribution was made by an Employer by a mistake of fact, the excess
of the amount of such contribution over the amount that would have been
contributed had there been no mistake of fact shall be returned to the Employer
within one year after the payment of the contribution; and

(b) If an Employer makes a contribution which is not deductible under
Section 404 of the Code, such contribution (but only to the extent disallowed)
shall be returned to the Employer within one year after the disallowance of the
deduction.

Earnings attributable to the contribution shall not be returned to the Employer,
but losses attributable to such excess contribution shall be deducted from the
amount to be returned. In the event (a) or (b) above apply, the Employer will
distribute any salary reduction amounts returned to the Employer (less any
losses) to the Employees who elected to reduce their salary by such amounts.

 

11



--------------------------------------------------------------------------------

  4.9. Rollover Contributions And Transfers.

The Plan Administrator may direct the Trustee to accept from or on behalf of an
Employee any cash which would constitute an eligible rollover distribution as
defined in Section 402(c)(4) of the Code from any of the following types of
plans:

(a) a qualified plan described in Section 401(a) of the Code, excluding
after-tax contributions;

(b) a qualified annuity plan described in Section 403(a) of the Code, excluding
after-tax contributions;

(c) an annuity plan described in Section 403(b) of the Code, excluding after-tax
contributions; and

(d) a plan maintained by a state or local government or instrumentality thereof
as described in Section 457(b) of the Code.

The Plan Administrator may also direct the Trustee to accept from the trustee of
another Qualified Plan a direct transfer of cash or other assets which does not
constitute an eligible rollover contribution. Notwithstanding the preceding
sentence, the Trustee may not accept the direct transfer of any assets from any
Qualified Plan which would cause the Plan to be subject to the requirements of
Section 401(a)(11) of the Code. Any contributions under this Section shall be
segregated in a separate account and shall be fully vested at all times. Such
amounts shall not be considered as a contribution by a Participant for purposes
of Sections 4.1 or 18.11.

 

  4.10. Retirement Contributions.

For the Plan Years beginning on January 1, 2009, 2010 and 2011, the Employer
will contribute to the Plan on behalf of each Participant who:

(a) was a Participant in the Magnum Coal Company Defined Contribution Retirement
Plan, as defined therein, on December 31, 2008;

(b) was hired by Apogee Coal Company, LLC or Hobet Mining, LLC prior to
August 1, 2006; and

(c) is employed as an Employee on the last day of the Plan Year, provided,
however, that this subsection (c) shall not apply in the case of a Participant
who, during the Plan Year and while an Employee, died, retired upon or after
attainment of age 60 or became permanently and totally disabled as defined in
Section 10.2;

 

12



--------------------------------------------------------------------------------

the applicable percentage of his or her Compensation for such Plan Year, as
determined on the basis of the Participant’s age on December 31 of each such
Plan Year in accordance with the following schedule:

 

     Percentage for Plan Year
Beginning January 1:  

Age

   2009     2010     2011  

Less than 30

     3 %      2 %      1 % 

30 – 34

     4 %      2-2/3 %      1-1/3 % 

35 – 39

     4 %      2-2/3 %      1-1/3 % 

40 – 44

     5 %      3-1/3 %      1-2/3 % 

45 – 49

     6 %      4 %      2 % 

50 – 54

     7 %      4-2/3 %      2-1/3 % 

55 and over

     8 %      5-1/3 %      2-2/3 % 

Any such contributions shall be paid to the Trustee not later than the time
prescribed by law for filing the Company’s federal income tax return for the
taxable year with or within which such Plan Year ends, including any extensions
thereof. Notwithstanding anything herein to the contrary, no further
contributions shall be made by the Employer under this Section 4.10 for any Plan
Year beginning after December 31, 2011.

 

  4.11. Transition Contributions.

For the Plan Years beginning on January 1, 2009, 2010, 2011 and 2012, the
Employer will contribute to the Plan on behalf of each Participant who:

(a) satisfies the conditions set forth in Section 4.10(a) and (b);

(b) is employed as an Employee on the last day of the Plan Year, provided,
however, that this subsection (b) shall not apply in the case of a Participant
who, during the Plan Year and while an Employee, died, retired upon or after
attainment of age 60 or became permanently and totally disabled as defined in
Section 10.2;

(c) was a participant in the Arch Mineral Corporation Pension Plan (“Arch Plan”)
or Ashland Coal, Inc. Pension Plan (“Ashland Plan”) as of December 31, 1997; and

(d) was credited with years of service under the Arch Plan or Ashland Plan, up
to a maximum of 15 years of service, that equal or exceed the number of calendar
years that, as of the last day of the applicable Plan Year, have elapsed since
December 31, 1997;

 

13



--------------------------------------------------------------------------------

the applicable percentage of his or her Compensation for such Plan Year, as
determined on the basis of the Participant’s age on December 31 of each such
Plan Year in accordance with the following schedule:

 

Age

   Percentage  

Less than 30

     1 % 

30 – 34

     1 % 

35 – 39

     2 % 

40 – 44

     3 % 

45 – 49

     4 % 

50 – 54

     4 % 

55 and over

     4 % 

Any such contributions shall be paid to the Trustee not later than the time
prescribed by law for filing the Company’s federal income tax return for the
taxable year with or within which such Plan Year ends, including any extensions
thereof. Notwithstanding anything herein to the contrary, no further
contributions shall be made by the Employer under this Section 4.11 (i) for a
Participant for any Plan Year in which the number of calendar years that, as of
the last day of such Plan Year, have elapsed since December 31, 1997 exceeds the
years of service such Participant was credited with under the Arch Plan or
Ashland Plan, or (ii) for any Participant for any Plan Year beginning after
December 31, 2012.

 

14



--------------------------------------------------------------------------------

SECTION 5 - LOANS AND WITHDRAWALS

 

  5.1. Loans.

Upon the application of a Participant in accordance with such procedures and
processes as determined by the Plan Administrator, the Plan Administrator, as
administrator of the loan program, in accordance with its uniform
nondiscriminatory policy, shall direct the Trustee to make a loan or loans to
such Participant, provided, however, that no loan shall be made if immediately
after the loan the unpaid balance of all loans by this Plan and all other plans
maintained by the Controlled Group to the Participant would exceed the lesser
of:

(a) $50,000 or

(b) 50% of the portion of the Participant’s accounts available for a loan under
this Plan.

Notwithstanding the foregoing, (i) the $50,000 limitation in (a) above shall be
reduced by the highest outstanding balance for the one-year period ending on the
day before a new loan is made minus the outstanding balance of existing loans to
the Participant on the date of the new loan, and (ii) loans shall not be
available from a Participant’s After-Tax Matched Account, After-Tax Unmatched
Account, Company After-Tax Matching Account, Company Pre-Tax Matching Account,
Performance Contribution Account, Retirement Contribution Account or Transition
Contribution Account.

 

  5.2. Withdrawals.

 

  5.2.1. Regular Withdrawals.

A Participant in the employment of the Employer may, in accordance with such
procedures and processes as determined by the Plan Administrator, make a
withdrawal from his or her After-Tax Matched Account which has been held by the
Plan for 24 months or more, his or her Company After-Tax Matching Account which
has been held by the Plan for 24 months or more, or his or her After-Tax
Unmatched Account. A Participant must withdraw his or her entire After-Tax
Unmatched Account before withdrawing any amounts from his or her After-Tax
Matched Account or Company After-Tax Matching Account.

 

  5.2.2. Special Withdrawals.

A Participant in the employment of the Employer may withdraw the entire amount
in his or her After-Tax Matched Account (i.e., with no 24-month holdback) in
accordance with such procedures and processes as determined by the Plan
Administrator. In the event of a withdrawal under this Section of any amounts
from the Participant’s After-Tax Matched Account which have been held in such
account for less than 24 months, the Participant’s right to make contributions
under the Plan shall be suspended for a period of six months following the
Valuation Date following the month in which the special withdrawal is made.

 

15



--------------------------------------------------------------------------------

  5.2.3. Hardship Withdrawals.

A Participant in the employment of the Employer may, in accordance with such
procedures and processes as determined by the Plan Administrator, withdraw his
or her contributions to his or her Pre-Tax Matched Account or Pre-Tax Unmatched
Account if the Participant demonstrates a substantial hardship to the Plan
Administrator. The Plan Administrator will grant a distribution on account of
hardship only if the distribution is made on account of an immediate and heavy
financial need of the Participant and is necessary to satisfy such financial
need.

 

  5.2.3.1. Determination of Immediate and Heavy Financial Need.

A distribution will be deemed to be made on account of an immediate and heavy
financial need of the Participant only if the distribution is on account of:

(a) expenses for (or necessary to obtain) medical care deductible under
Sections 213(a) and 213(d) of the Code (determined without regard to whether the
expenses exceed any applicable threshold amount of adjusted gross income);

(b) costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;

(c) the payment of tuition, related educational fees and room and board expenses
for up to the next 12 months of post-secondary education for the Participant,
the Participant’s Spouse, or the Participant’s children or dependents (as
defined in Section 152 of the Code, without regard to Sections152(b)(1), (b)(2)
and (d)(1)(B) of the Code);

(d) payments necessary to prevent the eviction of the Participant from his or
her principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

(e) payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in Code Section 152 without regard to
Code Section 152(d)(1)(B)); or

(f) expenses for the repair of damage to the Participant’s principal residence
deductible as a casualty loss under Code Section 165 (determined without regard
to whether the loss exceeds 10% of adjusted gross income).

 

16



--------------------------------------------------------------------------------

  5.2.3.2. Amount Necessary To Satisfy Financial Need.

A distribution will be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant if the following requirements are satisfied:

(a) The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant (which may include any amounts necessary to
pay any federal, state or local income tax or penalties reasonably anticipated
to result from the distribution); and

(b) The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Controlled Group.

In addition a Participant who receives a hardship withdrawal will be unable to
make pre-tax contributions or after-tax contributions to the Plan or any other
qualified or nonqualified plan of deferred compensation maintained by the
Controlled Group, including stock option and stock purchase plans and a cash or
deferred arrangement that is part of a cafeteria plan within the meaning of
Section 125 of the Code (but not the cafeteria plan itself), for a period of six
months after the Valuation Date as of which the hardship distribution is made.

 

  5.2.4.

Age 59 1/2 Withdrawals.

A Participant in the employment of the Employer who has attained age 59 1/2 may,
in accordance with such procedures and processes as determined by the Plan
Administrator, make a withdrawal from his or her Pre-Tax Unmatched Account,
Pre-Tax Matched Account, Company Pre-Tax Matching Account, Performance
Contribution Account, Retirement Contribution Account and Transition
Contribution Account.

 

  5.2.5. Rollover Withdrawal.

An Employee in the employment of the Employer may, in accordance with such
procedures and processes as determined by the Plan Administrator, make a
withdrawal from his or her Rollover Account.

 

  5.2.6. Withdrawal of Amounts Attributable to Prior Plan

Notwithstanding anything in Section 5.2 to the contrary, in the case of a
Participant who was a Participant in the Magnum Coal Company 401(k) Plan
(“Magnum Plan”), as defined therein, and whose accounts under the Magnum Plan
were transferred to this Plan:

(a) after 12 months of participation in the Magnum Plan and this Plan, such a
Participant in the employment of the Employer may, in accordance with such
procedures and processes as determined by the Plan Administrator, withdraw all
or part of any amounts attributable to contributions credited to his or her
After-Tax Contribution Account under the Magnum Plan, as defined therein; and

(b) such a Participant in the employment of the Employer may, in accordance with
such procedures and processes as determined by the Plan Administrator, withdraw
all or part of any amounts attributable to vested contributions credited to his
or her Company Matching Account or Company

 

17



--------------------------------------------------------------------------------

Fixed Contribution Account under the Magnum Plan, as defined therein, if the
Participant has participated in the Magnum Plan and this Plan for at least three
consecutive years.

 

18



--------------------------------------------------------------------------------

SECTION 6 - DISTRIBUTIONS OF EXCESS AMOUNTS

 

  6.1. Distribution Of Excess Elective Deferrals.

If a Participant’s elective deferrals for any calendar year exceed $16,500 (or
such higher amount prescribed by applicable law), then the Participant may file
an election form prescribed by the Plan Administrator with the Employer
designating in writing the amount of such excess elective deferrals to be
distributed from this Plan. Any such election form must be filed with the
Employer no later than the first March 1 following the close of such calendar
year in order for the Employer to act on it. If such an election form is timely
filed, the Trustee shall distribute to the Participant the amount of such excess
elective deferrals which the Participant has allocated to this Plan (together
with any income or less any loss allocable to such amount for such calendar
year, as determined in accordance with Section 8, Code Section 402(g) and
applicable Treasury Regulations) on or before the first April 15 following the
close of such calendar year. In the case of a Highly Compensated Employee, any
matching contributions which were contributed on account of the elective
deferrals being distributed will be forfeited, even if such matching
contributions are vested. For purposes of the preceding sentence, the income or
loss allocable to such excess amount will be determined under such reasonable
method as the Plan Administrator shall establish, provided the method does not
discriminate in favor of Highly Compensated Employees, is used consistently for
all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
accounts.

 

  6.2. Limitations On Pre-Tax Contributions For Highly Compensated Employees.

The Plan Administrator is authorized to reduce to the extent necessary the
maximum contributions under Sections 4.1 and 4.2 for Highly Compensated
Employees, prior to the close of the Plan Year, if the Plan Administrator
reasonably believes that such reduction is necessary to prevent the Plan from
failing both tests in Section 401(k)(3) of the Code. Such adjustments shall be
made in accordance with such procedures and processes as determined by the Plan
Administrator. The Plan Administrator may implement rules limiting contributions
under Sections 4.1 and 4.2 which may be made on behalf of some or all Highly
Compensated Employees so that the limits of Section 401(k)(3) or 401(m)(2) of
the Code are satisfied. If for any Plan Year the Plan satisfies neither of the
tests set forth in Code Section 401(k)(3), the Trustee shall be directed by the
Plan Administrator to return to each Highly Compensated Employee his or her
portion of the excess contributions (plus the income or less the loss allocable
to such excess contributions as determined in accordance with Section 8, Code
Section 401(k) and applicable Treasury Regulations) for such Plan Year within 12
months after the last day of such Plan Year. A Highly Compensated Employee shall
forfeit any matching contributions which were contributed on account of any
portion of the excess contributions even if such matching contributions are
vested. Each Highly Compensated Employee’s portion of the excess contributions
for a Plan Year shall be determined under a two step process. First, the
aggregate amount of excess contributions shall be calculated. This shall be done
by reducing the actual deferral percentages of those Highly Compensated
Employees with the highest actual deferral percentages to the extent necessary
but not below the next highest level of actual deferral percentages. This
process shall be repeated, to the extent necessary, until the actual deferral
percentage for the group of Highly Compensated Employees satisfies one of the
tests set forth in Section 401(k)(3) of the Code. The aggregate amount of excess
contributions shall be equal to

 

19



--------------------------------------------------------------------------------

the sum of all such reductions. Second, the aggregate amount of excess
contributions to be returned shall be allocated by reducing the pre-tax
contributions of those Highly Compensated Employees with the highest amount of
pre-tax contributions to the extent necessary but not below the next highest
amount of pre-tax contributions. This process shall be repeated, to the extent
necessary, until all excess contributions to be returned shall be allocated
among the Highly Compensated Employees. The income or loss allocable to a Highly
Compensated Employee’s portion of the excess contribution will be determined
under such reasonable method as the Plan Administrator shall establish, provided
the method does not discriminate in favor of Highly Compensated Employees, is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participants’ accounts.

(a) Coordination With Distributions Of Elective Deferrals. If the Plan is
required to distribute both elective deferrals and excess contributions for a
Plan Year, the Plan shall:

(1) calculate and distribute the elective deferrals before determining the
excess contributions to be distributed to Highly Compensated Employees;

(2) calculate the actual deferral percentage including the amount of excess
elective deferrals distributed pursuant to (1) above; and

(3) distribute excess contributions to Participants by reducing the excess
contributions distributed to a Participant by the amount of excess elective
deferrals distributed to such Participant.

(b) Election To Make Additional Contributions. Notwithstanding the above, in
accordance with Treasury Regulation Section 1.401(k)-2(a)(6), the Company may
elect, in lieu of all or a portion of the corrective distribution described
above in this Section, to make additional qualified nonelective contributions or
qualified matching contributions which are treated as elective deferrals under
the Plan and that, in combination with the elective deferrals, satisfy the
actual deferral percentage test. Any such additional qualified nonelective
contributions will be credited to a Participant’s’ Pre-Tax Matched Account and
shall be allocated to each Participant who is not a Highly Compensated Employee
in an amount as determined by the Company and will be contributed as a uniform
percentage of such Participant’s Compensation for the Plan Year. Any such
additional qualified matching contributions will be credited to a Participant’s
Pre-Tax Matched Account and shall be allocated to each Participant who is not a
Highly Compensated Employee and will be contributed as a uniform percentage of
the amount contributed by such Participant under Section 4.1.

(c) Testing Year. The actual deferral percentage of Non-Highly Compensated
Employees shall be determined as of the Plan Year preceding the Plan Year for
which the Plan must satisfy one of the tests in Code Section 401(k)(3).

 

20



--------------------------------------------------------------------------------

  6.3. Limitations On Matching Contributions For Highly Compensated Employees.

The Plan Administrator is authorized to reduce to the extent necessary the
maximum amount of matching contributions under Section 4.4 and after-tax
contributions contributed on behalf of any Highly Compensated Employee prior to
the close of the Plan Year if the Plan Administrator reasonably believes that
such adjustment is necessary to prevent the Plan from failing Code
Section 401(m)(2). Such reduction shall be made in accordance with such
procedures and processes as determined by the Plan Administrator.
Notwithstanding anything herein to the contrary, the tests in Code
Section 401(m)(2) shall be treated as satisfied with respect to such matching
contributions and after-tax contributions to the Plan, or a portion of the Plan,
if the Plan or such portion is a collectively bargained plan that automatically
satisfies Code Section 410(b), in accordance with Treasury Regulation Sections
1.401(m)-1(b)(2) and 1.410(b)-2(b)(7). If for any Plan Year the Plan satisfies
neither of the tests set forth in Code Section 401(m)(2), the Trustee shall be
directed by the Plan Administrator to return to each Highly Compensated Employee
his or her portion of the excess aggregate contributions (plus the income or
less the losses allocable to such excess aggregate contributions in accordance
with Section 8, Code Section 401(m) and applicable Treasury Regulations) for
such Plan Year within 12 months after the last day of such Plan Year. Each
Highly Compensated Employee’s portion of the excess aggregate contributions for
a Plan Year shall be determined under a two step process. First, the aggregate
amount of excess aggregate contributions shall be calculated. This shall be done
by reducing the actual contribution percentages of those Highly Compensated
Employees with the highest actual contribution percentages to the extent
necessary but not below the next highest level of actual contribution
percentages. This process shall be repeated, to the extent necessary, until the
actual contribution percentage for the group of Highly Compensated Employees
satisfies one of the tests set forth in Code Section 401(m)(2). The aggregate
amount of excess aggregate contributions shall be equal to the sum of all such
reductions. Second, the aggregate amount of excess aggregate contributions to be
distributed or forfeited shall be allocated by first reducing any after-tax
contributions and then any matching contributions made by or on behalf of Highly
Compensated Employees with the highest total amount of after-tax contributions
and matching contributions to the extent necessary but not below the next
highest total amount of after-tax contributions and matching contributions. This
process shall be repeated, to the extent necessary, until all excess aggregate
contributions to be distributed or forfeited shall be allocated among the Highly
Compensated Employees. A Highly Compensated Employee whose after-tax
contributions are determined to be excess aggregate contributions shall forfeit
any matching contributions which were contributed on account of such after-tax
contributions, even if such matching contributions are vested. The income or
loss allocable to a Highly Compensated Employee’s portion of the excess
aggregate contributions will be determined under such reasonable method as the
Plan Administrator shall establish, provided the method does not discriminate in
favor of Highly Compensated Employees, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ accounts.

(a) Election To Make Additional Contributions. Notwithstanding the above, in
accordance with Treasury Regulation Section 1.401(m)-2(a)(6), the Company may
elect, in lieu of all or a portion of the distribution described above, to
either (i) make an additional qualified nonelective contribution that, in
combination with matching contributions and after-tax contributions for the Plan
Year, satisfies the actual

 

21



--------------------------------------------------------------------------------

contribution percentage test or (ii) recharacterize elective contributions as
matching contributions. Any such additional qualified nonelective contributions
will be credited to a Participant’s Pre-Tax Matched Account and shall be
allocated to each Participant who is not a Highly Compensated Employee in an
amount as determined by the Company and will be contributed as a uniform
percentage of such Participant’s Compensation for the Plan Year.

(b) The actual contribution percentage of Non-Highly Compensated Employees shall
be determined as of the Plan Year preceding the Plan Year for which the Plan
must satisfy one of the tests in Code Section 401(m)(2).

 

  6.4. Definitions And Special Rules.

(a) All terms used in this Section 6 shall have the meaning given such terms in
Code Sections 401(k) and 401(m) and the regulations thereunder.

(b) Plan Restructuring. The Plan may be aggregated with another plan or
disaggregated under Section 1.401(k)-1(b)(4) and Section 1.401(m)-1(b)(4) of the
Treasury Regulations for any Plan Year in order to pass the actual contribution
percentage and actual deferral percentage tests set forth in this Section.

(c) Special Rules For Early Participation. If the Company applies
Section 410(b)(4)(B) of the Code in determining whether the Plan satisfies
Section 410(b) of the Code by excluding from consideration eligible Employees
who have not met minimum age and service requirements, the Company may exclude
from consideration all Non-Highly Compensated Employees who have not met the
minimum age and service requirements of Section 410(a)(1)(A) of the Code for
purposes of satisfying the tests in Sections 401(k)(3) and 401(m)(2) of the
Code.

(d) Highly Compensated Employee In Two Or More Qualified Plans. The actual
contribution percentage and the actual deferral percentage of a Highly
Compensated Employee who is eligible to participate in two or more Qualified
Plans which have (1) cash or deferred arrangements or (2) matching contributions
or after-tax contributions features maintained by the Company or a member of the
Controlled Group, shall be calculated by treating all such cash or deferred
arrangements in which the Highly Compensated Employee is eligible to participate
as one cash or deferred arrangement for purposes of calculating the actual
deferral percentage for such Highly Compensated Employee and all such features
in which the Highly Compensated Employee is eligible to participate as one
feature for purposes of calculating the actual contribution percentage for such
Highly Compensated Employee as if such plans had the same plan year as the Plan.

 

22



--------------------------------------------------------------------------------

SECTION 7 - ALLOCATION AND ACCOUNTS

 

  7.1. Establishment Of Accounts.

The Plan Administrator shall establish and maintain for each Participant a
Pre-Tax Matched Account, a Pre-Tax Unmatched Account, an After-Tax Matched
Account, an After-Tax Unmatched Account, a Company After-Tax Matching Account, a
Company Pre-Tax Matching Account, a Performance Contribution Account, a
Retirement Contribution Account, a Transition Contribution Account and a
Rollover Account. All amounts by which an Employee elects to have his or her
salary reduced under Section 4.1 on a pre-tax basis shall be credited to his or
her Pre-Tax Matched Account, all amounts by which an Employee elects to have his
or her salary reduced under Section 4.1 on an after-tax basis shall be credited
to his or her After-Tax Matched Account, all amounts by which an Employee elects
to have his or her salary reduced under Section 4.2 on a pre-tax basis shall be
credited to his or her Pre-Tax Unmatched Account, all amounts by which an
Employee elects to have his or her salary reduced on an after-tax basis under
Section 4.2 shall be credited to his or her After-Tax Unmatched Account, all
Employer contributions under Section 4.4 with respect to Pre-Tax Matched
Contributions shall be credited to his or her Company Pre-Tax Matching Account,
all Employer contributions under Section 4.4 with respect to After-Tax Matched
Contributions shall be credited to his or her Company After-Tax Matching
Account, all Employer contributions under Section 4.5 shall be credited to his
or her Performance Contribution Account, all Employer contributions under
Section 4.10 shall be credited to his or her Retirement Contribution Account,
all Employer contributions under Section 4.11 shall be credited to his or her
Transition Contribution Account, and all direct transfer and rollover amounts
received on behalf of a Participant under Section 4.9 shall be credited to his
or her Rollover Account.

 

  7.2. Allocation of Employer Contributions.

The Plan Administrator, as of the last day of each Plan Year, shall allocate all
Employer contributions under Sections 4.5, 4.10 and 4.11 for the Plan Year
ending on such date to the Performance Contribution Account, Retirement
Contribution Account and Transition Contribution Account, respectively, of each
Participant entitled to share in the allocation of each such contribution, as
applicable.

 

  7.3. Allocation Of Earnings Or Losses.

All appreciation or depreciation in the fair market value of the investment
funds shall be allocated to accounts based on account balances on each Valuation
Date.

 

23



--------------------------------------------------------------------------------

SECTION 8 - INVESTMENT OF ACCOUNTS

 

  8.1. Investment Funds.

A Participant may invest all of his or her accounts in such funds as are made
available from time to time under the Plan. No additional funds may be invested
in the Peabody Energy Stock Fund after November 1, 2007.

 

  8.2. Participant’s Selection Of Investment Fund.

Each Participant shall designate in 1% increments the percentages of
contributions under Section 4.1 and 4.2 for such Plan Year allocable to his or
her accounts which are to be invested among the applicable investment funds
(other than the Peabody Energy Stock Fund), and contributions under Sections 4.4
and 4.5 allocable to such Participant’s accounts shall be invested among such
investment funds in the same percentage as provided in any such designation in
effect from time to time; provided, however, that no more than 20% of such
contributions may be invested in the Patriot Coal Corporation Stock Fund. Such a
designation shall be made in accordance with such procedures and processes as
determined by the Plan Administrator. Any such designation shall continue in
effect for successive Plan Years unless changed in the same manner by the
Participant. Notwithstanding the foregoing, the following amounts will be
invested in the investment fund designated by the Committee unless the
Participant designates a different investment fund in accordance with this
Section 8.2 or transfers such portion of his or her accounts to a different
investment fund in accordance with Section 8.3:

(a) all contributions under Sections 4.1, 4.4, 4.5, 4.10 and 4.11 of the Plan in
the case of a Participant who has not made an election under Section 4.1 and 4.2
but for whom Compensation is automatically being reduced and contributed to the
Plan under Section 4.1 or Employer contributions under Section 4.5 are being
credited to his or her Performance Contribution Account, Employer contributions
under Section 4.10 are being credited to his or her Retirement Contribution
Account and/or Employer contributions under Section 4.11 are being credited to
his or her Transition Contribution Account; and

(b) all direct transfer and rollover amounts received on behalf of a Participant
under Section 4.9 of the Plan.

 

  8.3. Transfers Between Investment Funds.

A Participant may elect in accordance with such procedures and processes as
determined by the Plan Administrator to transfer all or any portion of his or
her accounts in an investment fund to any other investment fund (other than the
Peabody Energy Stock Fund); provided, however, that any such election to
transfer amounts into the Patriot Coal Corporation Stock Fund shall not be
effective to the extent that the portion of the Participant’s accounts invested
in the Patriot Coal Corporation Stock Fund immediately following any such
transfer would exceed 20%. Such transfers shall be subject to such reasonable
requirements as may be established by the Trustee.

 

24



--------------------------------------------------------------------------------

  8.4. Custody, Registration and Voting of Securities.

All securities acquired by the Trustee shall be held in the possession of the
Trustee until disposed of pursuant to the provisions of the Plan. Any shares of
stock may be registered in the name of the Trustee or its nominee. The Trustee
shall have all voting rights with respect to such shares and may, in its
discretion, vote such shares itself or by such proxy as it may select.

 

  8.5. Distributions in Kind.

In accordance with such procedures and processes as determined by the Plan
Administrator, any portion of a Participant’s accounts distributed pursuant to
Sections 9, 10, 11 or 12 herein which are invested in the Patriot Coal
Corporation Stock Fund or the Peabody Energy Stock Fund may, at the
Participant’s election, be distributed in whole shares of Patriot Coal
Corporation common stock or Peabody Energy Corporation common stock,
respectively. Fractional shares of such stock shall be distributed in cash.

 

25



--------------------------------------------------------------------------------

SECTION 9 - DISTRIBUTIONS AT RETIREMENT

 

  9.1. Normal Retirement Distributions.

Upon a Participant’s Normal Retirement Date, the Participant’s accounts shall be
distributed to him or her in a lump sum, unless the Participant elects an
optional form of benefit in accordance with Section 9.2; provided, however, that
if a Participant’s account balances exceed $5,000 (excluding rollover
contributions and earnings thereon), he or she may defer distribution to any
date not later than, and shall be required to make an election in accordance
with such procedures and processes as determined by the Plan Administrator to
have his or her accounts distributed prior to, his or her Required Beginning
Date.

 

  9.2. Optional Method Of Distribution.

In lieu of distribution of his or her accounts in a lump sum, a Participant may
elect in accordance with such procedures and processes as determined by the Plan
Administrator to have his or her accounts distributed in substantially equal
payments over a period of time not less than 2 years and not more than 10 years.
In the event that a Participant who elects this optional form of benefit dies
before the entire amount in his or her accounts has been distributed,
distribution will continue to be made to such Participant’s surviving Spouse, if
any, or designated beneficiary, unless such Participant’s surviving Spouse or
beneficiary elects to receive such remaining amounts in a lump sum.

 

  9.3. Required Minimum Distributions.

Notwithstanding anything to the contrary contained in the Plan, the entire
interest of a Participant will be distributed in accordance with
Section 401(a)(9) of the Code and the regulations thereunder beginning no later
than the Participant’s Required Beginning Date. Notwithstanding the other
provisions of this Section, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to section 242(b)(2) of TEFRA.

(a) If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

(1) If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

(2) If the Participant’s surviving Spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(3) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

26



--------------------------------------------------------------------------------

(4) If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this subsection, other than
subsection (a)(1), will apply as if the surviving Spouse were the Participant.

For purposes of this subsection, unless subsection (a)(4) applies, distributions
are considered to begin on the Participant’s Required Beginning Date. If
subsection (a)(4) applies, distributions are considered to begin on the date
distributions are required to begin to the surviving Spouse under subsection
(a)(1). To the extent the Plan provides for distributions in the form of
annuities, if distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse under subsection
(a)(1)), the date distributions are considered to begin is the date
distributions actually commence.

(b) Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the first distribution calendar year distributions will be
made in accordance with subsections (c) and (d). To the extent the Plan provides
for distributions in the form of annuities, if the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the Treasury regulations.

(c) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(1) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(2) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.

Required minimum distributions will be determined beginning with the first
distribution calendar year and up to and including the distribution calendar
year that includes the Participant’s date of death.

(d) If the Participant dies on or after the date distributions begin and there
is a designated beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing

 

27



--------------------------------------------------------------------------------

the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2) If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(3) If the Participant’s surviving Spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

If the Participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(e) If the Participant dies before the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the remaining
life expectancy of the Participant’s designated beneficiary, determined as
provided in subsection (d). If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant dies before the date distributions begin, the Participant’s
surviving Spouse is the Participant’s sole designated beneficiary, and the
surviving Spouse dies before distributions are required to begin to the
surviving Spouse under subsection (a)(1), this Section will apply as if the
surviving Spouse were the Participant.

(f) The following definitions shall apply for purposes of this Section:

(1) Designated beneficiary shall mean the individual who is designated as the
beneficiary under the terms of the Plan and is the designated beneficiary under
Code Section 401(a)(9) and section 1.401(a)(9)-1, Q&A-4 of the Treasury
regulations.

 

28



--------------------------------------------------------------------------------

(2) A distribution calendar year is a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (a). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

(3) Life expectancy means an individual’s life expectancy as computed by use of
the Single Life Table in section 1.401(a)(9)-9 of the Treasury regulations.

(4) The Participant’s account balance is the account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

(g) Notwithstanding the above provisions of this Section 9.3, a Participant or
beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”) and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s designated beneficiary, or for a period of at least ten years
(“Extended 2009 RMDs”), will receive those distributions for 2009 unless the
Participant or beneficiary chooses not to receive such distributions.
Participants and beneficiaries described in the preceding sentence will be given
the opportunity to elect to receive the distributions described in the preceding
sentence. In addition, solely for purposes of applying the direct rollover
provisions of the Plan, 2009 RMDs will be treated as eligible rollover
distributions.

 

29



--------------------------------------------------------------------------------

  9.4. Required Beginning Date.

The Required Beginning Date of a Participant shall be:

(a) in the case of a Participant who is not a Five Percent Owner with respect to
the Plan Year ending in the calendar year in which the Participant attains age
70-1/2, the April 1 following the calendar year in which occurs the later of the
date the Participant attains age 70-1/2 and the date on which the Participant
terminates employment; or

(b) in the case of a Participant who is a Five Percent Owner with respect to the
Plan Year ending in the calendar year in which the Participant attains age
70-1/2, the April 1 following the calendar year in which the Participant attains
age 70-1/2.

Each Participant shall have the right to withdraw all or any portion of his or
her accounts beginning on the April 1 following the calendar year in which the
Participant reaches age 70-1/2.

 

30



--------------------------------------------------------------------------------

SECTION 10 - DISTRIBUTIONS AT DISABILITY

 

  10.1. Distributions Upon Disability.

If a Participant becomes permanently and totally disabled while in the
employment of the Employer, his or her accounts shall be distributed to him or
her in a lump sum, unless the Participant elects an optional form of benefit
described in Section 9.2, in accordance with Sections 10.1.1, 10.1.2, 10.1.3,
and 10.1.4 below.

 

  10.1.1. Distributions Of $5,000 Or Less.

Distribution to a Participant who has terminated employment at his or her
Disability Date and whose account balances are less than or equal to $5,000
(excluding rollover contributions and earnings thereon) shall be made in a lump
sum within 60 days after the Valuation Date coinciding with or next following
his or her Disability Date.

In the event of a mandatory distribution greater than $1,000 (including rollover
contributions and earnings thereon) pursuant to this Section 10.1.1, if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan (as defined in Section 18.16(b) of the Plan) specified
by the Participant in a Direct Rollover (as defined in Section 18.16(d) of the
Plan) or to receive the distribution directly, then such distribution will be
paid in a Direct Rollover to an individual retirement account established on
behalf of such Participant by the Plan Administrator.

 

  10.1.2. Distributions In Excess Of $5,000.

In the event that the account balances of a Participant who has terminated
employment at his or her Disability Date exceed $5,000 (excluding rollover
contributions and earnings thereon), such Participant shall receive the notice
described in Section 10.3.1. If the Participant consents to the distribution of
his or her accounts in the manner required under Section 10.3.2 within 180 days
after receiving the notice, distribution of his or her accounts will be made in
accordance with his or her election.

 

  10.1.3. Failure To Consent To Distribution.

In the event that a Participant whose account balances exceed $5,000 (excluding
rollover contributions and earnings thereon) does not consent to the
distribution of his or her accounts in accordance with subsection 10.1.2 above
when first eligible to do so, his or her accounts shall be distributed to him or
her on his or her Required Beginning Date as determined under Section 9.4.
Notwithstanding the preceding, such Participant may notify the Employer at any
time following his or her Disability Date that he or she wants to receive the
notice described in Section 10.3.1. If such Participant consents to the
distribution of his or her accounts in the manner required under Section 10.3.2
within 180 days after receiving the notice, distribution of his or her accounts
will be made in accordance with his or her election.

 

31



--------------------------------------------------------------------------------

  10.1.4. Valuation.

A distribution under Sections 10.1.1, 10.1.2, or 10.1.3 shall be based on the
value of the Participant’s accounts as of the date such distribution is being
made.

 

  10.1.5. Deemed Termination.

A Participant who is permanently and totally disabled as described in
Section 10.2 while in the employment of the Employer shall be deemed to have
terminated such employment on the date the Plan Administrator determines that he
or she is permanently and totally disabled.

 

  10.2. Determination Of Disability.

A Participant shall be considered permanently and totally disabled only if he or
she is disabled by reason of a disability for which he or she (1) becomes
eligible for benefits under the Employer’s long-term disability plan or
disability benefits under the Social Security Act, or (2) in the case of a
Participant who is not eligible under the Employer’s long-term disability plan,
receives benefits under the Employer’s sickness and accident plan or workers’
compensation, as applicable, which have been paid for 52 weeks.

Notwithstanding the foregoing, solely for purposes of Sections 4.10 and 4.11, a
Participant shall be considered permanently and totally disabled only if:

(a) the Participant is eligible to receive benefits under the long-term
disability plan maintained by the Employer; or

(b) in the case of a Participant who is not eligible to participate in such
long-term disability plan:

(1) the Participant has been totally disabled by bodily injury or disease so as
to be prevented thereby from engaging in any occupation or employment for
remuneration or financial benefit to such Participant or others; and

(2) such total disability shall have continued for a period of 12 consecutive
months and will, in the opinion of a qualified physician satisfactory to the
Plan Administrator, be permanent and continuous during the remainder of such
Participant’s lifetime.

 

  10.3. Notification Of Eligibility To Receive And Consent To Disability
Benefits.

 

  10.3.1. Notice.

In the event that the vested account balances of a Participant to be distributed
pursuant to Section 10.1 exceed $5,000 (excluding rollover contributions and
earnings thereon), such Participant shall receive notification of:

(a) the material features and the relative values of his or her benefits under
the optional forms of benefit available under the Plan; and

 

32



--------------------------------------------------------------------------------

(b) his right to defer receipt of disability benefits, including the
consequences of failing to defer such receipt.

 

  10.3.2. Consent.

The Participant’s consent to the distribution of disability benefits must be:

(a) made after the Participant receives the notice described in the preceding
sentence; and

(b) made within 180 days after he or she receives the notice (or a summary of
such notice).

 

33



--------------------------------------------------------------------------------

SECTION 11 - DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)

 

  11.1. Distributions Upon Termination Of Employment.

A Participant whose employment with the Employer is terminated prior to the
earliest of his or her death, Disability Date or Normal Retirement Date shall
receive his or her accounts in a lump sum, unless the Participant elects an
optional form of benefit described in Section 9.2, in accordance with Sections
11.1.1, 11.1.2, 11.1.3, and 11.1.4 below.

A Participant will be treated as having incurred a termination of employment
during any period the Participant is performing service for a period in excess
of 30 days in the uniformed services (as described in Code
Section 3401(h)(2)(A)). If a Participant elects to receive a distribution by
reason of such termination of employment, the Participant may not make pre-tax
or after-tax contributions to the Plan during the six-month period beginning on
the date of such distribution.

 

  11.1.1. Distributions Of $5,000 Or Less.

Distribution to a Participant who has terminated employment prior to his or her
death, Disability Date or Normal Retirement Date and whose vested account
balances are less than or equal to $5,000 (excluding rollover contributions and
earnings thereon) shall be made in a lump sum within 60 days after the Valuation
Date coinciding with or next following the date he or she terminates employment,
provided he or she is not an employee on such date.

In the event of a mandatory distribution greater than $1,000 (including rollover
contributions and earnings thereon) pursuant to this Section 11.1.1, if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan (as defined in Section 18.16(b) of the Plan) specified
by the Participant in a Direct Rollover (as defined in Section 18.16(d) of the
Plan) or to receive the distribution directly, then such distribution will be
paid in a Direct Rollover to an individual retirement account established on
behalf of such Participant by the Plan Administrator.

 

  11.1.2. Distributions In Excess Of $5,000.

In the event that the account balances of a Participant who has terminated
employment prior to his or her death, Disability Date or Normal Retirement Date
exceed $5,000 (excluding rollover contributions and earnings thereon), such
Participant shall receive the notice described in Section 11.3.1. If the
Participant consents to the distribution of his or her accounts in the manner
required under Section 11.3.2 within 180 days after receiving the notice,
distribution of his or her accounts will be made in accordance with his or her
election.

 

  11.1.3. Failure To Consent To Distribution.

In the event that a Participant whose account balances exceed $5,000 (excluding
rollover contributions and earnings thereon) does not consent to the
distribution of his or her accounts in accordance with subsection 11.1.2 above
when first eligible to do so, his or her accounts shall be distributed to him or
her on his or her

 

34



--------------------------------------------------------------------------------

Required Beginning Date as determined under Section 9.4. Notwithstanding the
preceding, such Participant may notify the Employer at any time after his or her
termination that he or she wants to receive the notice described in
Section 11.3.1. If such Participant consents to the distribution of his or her
accounts in the manner required under Section 11.3.2 within 180 days after
receiving the notice, distribution of his or her accounts will be made in
accordance with his or her election.

 

  11.1.4. Valuation.

A distribution under Sections 11.1.1, 11.1.2 or 11.1.3 shall be based on the
value of the Participant’s accounts as of the Valuation Date as of which such
distribution is being made.

 

  11.2. Determination Of Vested Portion.

A Participant’s Pre-Tax Matched Account, Pre-Tax Unmatched Account, After-Tax
Matched Account, After-Tax Unmatched Account, Company Pre-Tax Matching Account,
Company After-Tax Matching Account, Performance Contribution Account, Retirement
Contribution Account, Transition Contribution Account and Rollover Account shall
be 100% vested and nonforfeitable at all times.

 

  11.3. Notification Of Eligibility To Receive And Consent To Vested Benefits.

 

  11.3.1. Notice.

In the event that the account balances of a Participant to be distributed
pursuant to Section 11.1 exceed $5,000 (excluding rollover contributions and
earnings thereon), such Participant shall receive notification of:

(a) the material features and the relative values of his or her benefits under
the optional forms of benefit available under the Plan; and

(b) his right to defer receipt of benefits, including the consequences of
failing to defer such receipt.

 

  11.3.2. Consent.

The Participant’s consent to the distribution of his or her accounts must be:

(a) made after the Participant receives the notice described in the preceding
sentence; and

(b) made within 180 days before the Valuation Date as of which distribution to
the Participant is to be made.

 

35



--------------------------------------------------------------------------------

SECTION 12 - DISTRIBUTIONS AT DEATH

 

  12.1. Distributions Upon Death.

Upon the death of a Participant while in the employment of the Employer, the
Participant’s accounts shall be distributed in a lump sum to his or her Spouse
or beneficiaries in accordance with Sections 12.2, 12.3 and 12.4 . Upon the
death of a Participant after termination of his or her employment with the
Employer, the Participant’s remaining account balances shall be distributed in a
lump sum to his or her Spouse or beneficiaries in accordance with Sections 12.2,
12.3 and 12.4 . Any distribution hereunder shall be based on the value of the
Participant’s accounts as of the date such distribution is made.

 

  12.2. Distribution To Spouse.

Upon the death of a Participant, the entire balance of his or her accounts shall
be distributed to his or her surviving Spouse, if any, unless the surviving
Spouse has consented in the manner required under Section 12.5 to a designated
beneficiary and one or more designated beneficiaries survives the Participant.

 

  12.3. Designation Of Beneficiary.

Each Participant shall have the right to name and change primary and contingent
beneficiaries under the Plan in accordance with such procedures and processes as
determined by the Plan Administrator. If upon the death of the Participant, the
Participant has no surviving Spouse or the Participant’s surviving Spouse has
consented to the designation of a beneficiary in the manner required under
Section 12.5, his or her accounts shall be divided among the primary or
contingent beneficiaries designated by such Participant who survive the
Participant.

 

  12.4. Beneficiary Not Designated.

In the event the Participant has no surviving Spouse and has either failed to
designate a beneficiary or no designated beneficiary survives him or her, the
amounts otherwise payable to a beneficiary under the provisions of this Section
shall be paid to the Participant’s executor or administrator.

 

  12.5. Spousal Consent To Designation Of Beneficiary.

The Spouse of a Participant may consent in writing to the designation of a
beneficiary other than the Spouse or to a change in the designation of a
beneficiary other than the Spouse. The Spouse’s consent must acknowledge the
effect of such designation of an alternate beneficiary (or change in the
alternate beneficiary) and must be witnessed by a notary public or Plan
representative. Any such consent must be filed with the Plan Administrator in
order to be effective.

No consent need be obtained in the event the Participant has no Spouse or the
Participant’s Spouse cannot be located. In this event, the Participant must
certify in accordance with such procedures and processes as determined by the
Plan Administrator that he or she has no Spouse or that his or her Spouse cannot
be located in order for his or her beneficiary designation to be effective.

 

36



--------------------------------------------------------------------------------

SECTION 13 - LEAVES OF ABSENCE AND TRANSFERS

 

  13.1. Military Leave Of Absence.

So long as The Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”) or any similar law shall remain in force, providing for reemployment
rights for all persons in military service, as therein defined, an employee who
leaves the employment of the Employer for military service in the Armed Forces
of the United States, as defined in such Act from time to time in force, shall,
for all purposes of this Plan, be considered as having been in the employment of
the Employer, with the time of his or her service in the military credited to
his or her Service; provided that upon such employee being discharged from the
military service of the United States he or she applies for re-employment with
the Employer and takes all other necessary action to be entitled to, and to be
otherwise eligible for, reemployment rights, as provided by USERRA, or any
similar law from time to time in force.

 

  13.1.1. Rights With Respect To Payroll Reduction Contributions.

Any Employee who is reemployed while entitled to veterans’ reemployment rights
under USERRA and who has either (i) suspended his or her contributions during
military service, or (ii) made less than the maximum amount of contributions
permitted by this Section during his or her period of military service, shall be
permitted to make the contributions described in Sections 4.1 and 4.2 to the
Plan with respect to the period of his or her military service during the period
which begins on the Employee’s date of reemployment with the Employer and ends
upon the earlier of:

(a) the period equal to three times the Employee’s period of military service;
and

(b) five years.

The maximum amount of contributions which the Employee can make during this
period shall be the maximum amount of contributions that he or she would have
been permitted to make to the Plan during the period of military service if the
individual had continued to be employed by the Employer during such period and
received Compensation during such period equal to the Compensation the Employee
would have received during the period of military service had the Employee
worked for the Employer during such period. If the Compensation the Employee
would have received during the period was not reasonably certain, the Employee’s
average Compensation from the Employer during the 12 month period immediately
preceding the period of military service shall be deemed to be such
Compensation.

If the Employer makes a contribution under Section 4.4 during a period when an
Employee was on military leave of absence and if the Employee later returns to
employment and makes the contributions described in Sections 4.1 and 4.2 for
this period, the Employer shall make such matching contributions on behalf of
the Employee as would have been made had the Employee’s contributions actually
been made during the period of his or her military service.

 

37



--------------------------------------------------------------------------------

  13.1.2. Performance Contributions, Retirement Contributions and Transition
Contributions.

An Employee who is on a leave of absence on account of military service
described in this Section which commenced during the Plan Year, but before the
last day of the Employer’s fiscal year ending in such Plan Year, will share in
the allocation of Performance Contributions under Section 4.5 for such Plan
Year, but will not share in such allocations for any subsequent Plan Year ending
before the Employee’s return from such military leave. If the Employee is
reemployed while entitled to veterans’ reemployment rights under USERRA, the
Employer shall make Performance Contributions under Section 4.5, Retirement
Contributions under Section 4.10 and Transition Contributions under Section 4.11
on behalf of the Employee for each partial and full Plan Year in the Employee’s
period of military service for which the Employee did not receive a
contribution. Such contributions shall be equal to the amount of contributions
which would have been made had the Employee continued to be employed by the
Employer during such military service and shall be determined as though the
Employee received Compensation equal to the amount the Employee would have
received if he or she were not in military service. If the Compensation the
Employee would have received but for such military service is not reasonably
certain, the Employee’s average Compensation from the Employer during the
12-month period immediately preceding the period of military service shall be
deemed to be such Compensation.

 

  13.1.3. Treatment Of Contributions.

Contributions under this Section will be taken into account for purposes of the
limitations of Sections 402(g) or 415 in the year to which the contributions
relate, not the year in which the contributions are made. In addition, such
contributions will not cause the Plan to be treated as failing to meet the
requirements of Code Sections 401(a)(4), 401(a)(26), 401(k)(3), 401(m), 410(b)
or 416.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Loan repayments will be
suspended under this Plan during a period of qualified military service as
permitted under Code Section 414(u)(4).

 

  13.1.4. Death During Military Service

The surviving Spouse or other beneficiary of a Participant who dies while
performing qualified military service, as defined in Section 414(u) of the Code,
shall be entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan
had the Participant resumed and then terminated employment on account of death.

 

38



--------------------------------------------------------------------------------

  13.2. Maternity Or Paternity Absence.

In the case of any employee who is absent from work

(a) by reason of the pregnancy of the individual,

(b) by reason of the birth of a child of the individual,

(c) by reason of the placement of a child with the individual in connection with
the adoption of such child by such individual, or

(d) for purposes of caring for such child for a period beginning immediately
following such birth or placement,

the employee shall be credited with Days of Service following the date such
absence begins until the first anniversary of such date solely for purposes of
determining whether a Break in Service has occurred. In order to receive credit
under this Section, an employee must furnish to the Employer information
establishing (i) that the absence from work is for one of the reasons described
in this Section and (ii) the number of days for which the employee was absent.

 

  13.3. Other Leaves Of Absence.

An employee on an Employer-approved leave of absence not described in
Section 13.1 above shall for all purposes of this Plan be considered as having
continued in the employment of the Employer for the period of such leave,
provided that the employee returns to the active employment of the Employer
before or at the expiration of such leave. Such approved leaves of absence shall
be given on a uniform, non-discriminatory basis in similar fact situations.

Notwithstanding any other provision of the Plan, a Participant who is on an
Employer-approved leave of absence will share in the allocations of Employer
contributions under Section 4.5 for the Plan Year in which such leave of absence
begins but will not share in such allocations for any subsequent Plan Year
ending before the Participant’s return from such leave of absence.

 

  13.4. Transfers.

In the event that:

(a) a Participant is transferred to employment with a member of the Controlled
Group in a status as a non-Employee; or

(b) a person is transferred from employment with a member of the Controlled
Group in a status as a non-Employee to employment with the Employer under
circumstances making such person an Employee; or

(c) a person was employed by a member of the Controlled Group in a status as a
non-Employee, terminated his or her employment and was subsequently employed by
the Employer as an Employee; or

 

39



--------------------------------------------------------------------------------

(d) a Participant was employed by the Employer as an Employee, terminated his or
her employment and was subsequently employed by a member of the Controlled Group
in a status as a non-Employee;

then the following provisions of this Subsection shall apply:

(a) transfer to employment with a member of the Controlled Group as a
non-Employee shall not be considered termination of employment with the
Employer, and such transferred person shall continue to be entitled to the
benefits provided in the Plan, as modified by this Section;

(b) employment with a member of the Controlled Group by a non-Employee will be
deemed to be employment by the Employer, but only with respect to employment
during any period that such member of the Controlled Group is required to be
aggregated with the Company pursuant to Code Sections 414(b), (c) or (m);

(c) amounts earned from a member of the Controlled Group by a non-Employee shall
not constitute Compensation hereunder;

(d) termination of employment with a member of the Controlled Group which has
not adopted the Plan by a person entitled to benefits under this Plan (other
than to transfer to employment with another member of the Controlled Group)
shall be considered as termination of employment with the Employer;

(e) all other terms and provisions of this Plan shall fully apply to such person
and to any benefits to which he or she may be entitled hereunder.

Notwithstanding anything in this Plan to the contrary, a Participant who is no
longer employed by a member of the Controlled Group which includes the Company
as a member shall be considered a terminated Employee.

Notwithstanding anything to the contrary in the Plan, a transfer from the status
of an employee of the Employer to that of a leased employee (as defined in
Section 414(n) of the Code, without regard to Section 414(n)(2)(B)) shall not be
considered a termination of employment under the Plan. An individual who has
such a transfer shall not have a termination of employment until he or she
ceases to be an employee of the Employer and all members of the Controlled Group
and is no longer a leased employee.

 

  13.5. Acquisition of Assets.

If on or after January 1, 2010 the Employer acquires the assets (through
purchase, merger or otherwise) of any other entity and hires individuals who had
been employed by such entity, the division or the subgroup in which such
individuals are employed shall be excluded from the groups included in the
definition of “Employee” unless the Employer communicates to such division or
subgroup is entitled to benefits under the Plan.

 

40



--------------------------------------------------------------------------------

SECTION 14 - TRUSTEE

The Company shall select a Trustee to hold and administer the assets of the Plan
and shall enter into a trust agreement with such Trustee. The Company may change
the Trustee from time to time subject to the terms of the trust agreement.

 

41



--------------------------------------------------------------------------------

SECTION 15 - ADMINISTRATION

 

  15.1. Plan Administrator.

The Company shall be the Plan Administrator of the Plan within the meaning of
ERISA and, except as otherwise specifically set forth herein, shall be solely
responsible for and have sole control of the operation and administration of the
Plan and the establishment of such procedures and processes as may be necessary
for the efficient operation and administration of the Plan.

 

  15.2. Construction.

The Plan Administrator shall have the discretionary authority to construe,
interpret and administer all provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, non-discriminatory basis in
similar fact situations.

 

  15.3. Delegation By The Plan Administrator.

The Plan Administrator may appoint such agents as it may deem necessary for the
effective exercise of its duties, and may, to the extent not inconsistent
herewith, delegate to such agents any powers and duties, both ministerial and
discretionary, as the Plan Administrator may deem expedient or appropriate.

 

  15.4. Duties Of The Plan Administrator.

The Plan Administrator shall, as part of its general duty to supervise and
administer the Plan, direct the Trustee specifically in writing in regard to:

(a) distribution payments, including the names of the payees, the amounts to be
paid and the time or times when payments shall be made;

(b) any other payments which the Trustee is not authorized to make without
direction in writing by the Plan Administrator; and

(c) preparation of an annual report for the Company, as of the end of each Plan
Year, in such form as the Company may require.

 

  15.5. Records Of The Plan Administrator.

All acts and determinations of the Plan Administrator shall be duly recorded,
and all such records, together with such other documents as may be necessary for
the proper administration of the Plan, shall be preserved in the custody of the
Plan Administrator. Such records and documents shall at all times be open for
inspection and copying by any person designated by the Board.

 

  15.6. Committee.

The Board shall appoint a Committee of one (1) or more persons who shall serve
without remuneration at the pleasure of the Board to select and monitor such
funds as are made available from time to time under the Plan in accordance with
Section 8.1, to review claims

 

42



--------------------------------------------------------------------------------

determinations in accordance with Sections 16.3 and 16.4 and to perform such
other duties as may be delegated to it by the Plan Administrator. Upon death,
resignation, removal or inability of a member of the Committee to continue, the
Board shall appoint a successor. The Committee shall appoint its own Chairman
from among the regular members of the Committee and shall also appoint a
Secretary who may be, but need not be, a member of the Committee. The Chief
Executive Officer of the Company may appoint persons as alternate members for
designated regular members of the Committee for the sole and limited purpose of
acting in place of such regular member at a Committee meeting called under
Section 15.8 which such regular member is unable to attend. Alternate members
shall serve without remuneration at the pleasure of the Chief Executive Officer.
If, at any time, the Board has not appointed a Committee, or there is no
Committee, then the Plan Administrator shall exercise all of the duties,
responsibilities, powers and authorities given to the Committee.

 

  15.7. Decisions By The Committee.

A decision of the Committee may be made by a written document signed by a
majority of the members of the Committee or by majority vote at a meeting of the
Committee. The Secretary of the Committee shall keep all records of meetings and
of any action by the Committee and any and all other records desired by the
Committee. No member of the Committee shall make any decision or take any action
covering exclusively his or her own benefits under the Plan. All such matters
shall be decided by a majority of the remaining members of the Committee or, in
the event of inability to obtain a majority, by the Board.

 

  15.8. Meetings Of The Committee.

The Committee shall hold meetings upon such notice, at such place or places and
at such times as the Committee may determine. Meetings may be called by the
Chairman or any member of the Committee. A majority of the Committee shall
constitute a quorum for the transaction of business.

 

  15.9. Expenses.

Any reasonable expense of administration of the Plan and related trust
including, without limitation, any cost incurred by the Employer or Plan
Administrator, and all fees of the Trustee, investment managers or advisors,
auditors, bookkeepers and counsel may be paid from the assets of such trust.
However, the Employer may elect to pay such expenses in whole or in part, with
or without reimbursement, from the Plan.

 

43



--------------------------------------------------------------------------------

SECTION 16 - CLAIM PROCEDURE

 

  16.1. Claim.

A Participant, beneficiary or other person who believes that he or she is being
denied a benefit to which he or she is entitled (hereinafter referred to as
“Claimant”), or his or her duly authorized representative, may file a written
request for such benefit with the Director of Benefits setting forth his or her
claim. The request must be addressed to:

Director of Benefits

Patriot Coal Corporation 401(k) Retirement Plan

12312 Olive Boulevard

St. Louis, Missouri 63141

Notwithstanding anything in the Plan to the contrary, a claim must be filed
within one year from the date such claim first accrues or the Claimant will be
forever barred from pursuing such claim. A claim by a Claimant shall be deemed
to have accrued on the earlier of (i) the date the Claimant’s benefits commence
or (ii) the date the Claimant becomes aware, or should have become aware, that
his or her position regarding his or her entitlement to benefits is different
from the Plan’s or the Employer’s position regarding the Claimant’s entitlement
to benefits.

 

  16.2. Claim Decision.

Upon receipt of a claim, the Director of Benefits shall advise the Claimant that
a reply will be forthcoming within a reasonable period of time, but ordinarily
not later than 90 days, and shall, in fact, deliver such reply within such
period. However, the Director of Benefits may extend the reply period for an
additional 90 days for reasonable cause. If the reply period will be extended,
the Director of Benefits shall advise the Claimant in writing during the initial
ninety-day period indicating the special circumstances requiring an extension
and the date by which the Director of Benefits expects to render the benefit
determination. If the claim is denied in whole or in part, the Director of
Benefits will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

(a) the specific reason or reasons for the denial;

(b) the specific references to pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

(d) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and

 

44



--------------------------------------------------------------------------------

(e) the time limits for requesting a review of the denial under Subsection 16.3
hereof and for the actual review of the denial under Subsection 16.4 hereof.

 

  16.3. Request For Review.

Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Committee review
the Director of Benefits’ prior determination. Such request must be addressed
to:

Committee

Patriot Coal Corporation 401(k) Retirement Plan

12312 Olive Boulevard

St. Louis, Missouri 63141

The Claimant or his or her duly authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which such information shall be considered in the review under this subsection
without regard to whether such information was submitted or considered in the
initial benefit determination. The Claimant or his or her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information which
(i) was relied upon by the Director of Benefits in making its initial claims
decision, (ii) was submitted, considered or generated in the course of the
Director of Benefits making its initial claims decision, without regard to
whether such instrument was actually relied upon by the Director of Benefits in
making its decision or (iii) demonstrates compliance by the Director of Benefits
with its administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Director of Benefits’ determination
within such 60-day period, he or she shall be barred and estopped from
challenging such determination.

 

  16.4. Review Of Decision.

Within a reasonable period of time, ordinarily not later than 60 days, after the
Committee’s receipt of a request for review, it will review the Director of
Benefits’ prior determination. If special circumstances require that the 60-day
time period be extended, the Committee will so notify the Claimant within the
initial 60-day period indicating the special circumstances requiring an
extension and the date by which the Committee expects to render its decision on
review, which shall be as soon as possible but not later than 120 days after
receipt of the request for review. In the event that the Committee extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information. The
Committee has discretionary authority to determine a Claimant’s eligibility for
benefits and to interpret the terms of the Plan. Benefits under the Plan will be
paid only if the Committee decides in its discretion that the Claimant is
entitled to such benefits. The decision of the Committee shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review.

 

45



--------------------------------------------------------------------------------

Such decision will be binding upon the Employer and the Claimant. If the
Committee makes an adverse benefit determination on review, the Committee will
render a written opinion, using language calculated to be understood by the
Claimant, setting forth:

(a) the specific reason or reasons for the denial;

(b) the specific references to pertinent Plan provisions on which the denial is
based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Committee in making its decision,
(ii) was submitted, considered or generated in the course of the Committee
making its decision, without regard to whether such instrument was actually
relied upon by the Committee in making its decision or (iii) demonstrates
compliance by the Committee with its administrative processes and safeguards
designed to ensure and to verify that benefit claims determinations are made in
accordance with governing Plan documents, and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly situated
claimants; and

(d) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

 

  16.5. Disability Determinations.

Notwithstanding anything herein, if a Claimant is denied a benefit because he or
she is determined not to be disabled under Section 10.2(b) and he or she makes a
claim pursuant to such denial, the provisions of this 16.5 shall apply. Upon
receipt of a claim, the reply period shall be forty-five (45) days. If, prior to
the end of such 45-day period, the claims reviewer determines that, due to
matters beyond the control of the Plan, a decision cannot be rendered, the
period for making the determination may be extended for up to thirty (30) days,
and the claims reviewer shall notify the Claimant, prior to the expiration of
such 45-day period, of the circumstances requiring an extension and the date by
which the Plan expects to render a decision. If, prior to the end of the first
30-day extension period, the claims reviewer determines that, due to matters
beyond the control of the Plan, a decision cannot be rendered within that
extension period, the period for making the determination may be extended for up
to an additional thirty (30) days, and the claims reviewer shall notify the
Claimant, prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date by which the Plan expects to
render a decision. In the case of any extension described in this paragraph, the
notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues, and
the Claimant shall be afforded forty-five (45) days within which to provide the
specified information. If information is requested, the period for making the
benefit determination shall be tolled from the date on which notification of an
extension is sent to the Claimant until the date on which the Claimant responds
to the request for information.

Within one hundred eighty (180) days after receiving the written notice of an
adverse disposition of the claim, the Claimant may request in writing, and shall
be entitled to, a

 

46



--------------------------------------------------------------------------------

review of the benefit determination. In deciding an appeal of any adverse
benefit determination that is based in whole or in part on a medical judgment,
the Plan shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. Such health care professional shall be an individual who is neither an
individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal nor the subordinate of any such
individual. The medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the Claimant’s adverse benefit
determination will be identified to the Claimant. If the Claimant does not
request a review within one hundred eighty (180) days after receiving written
notice of the original’s disposition of the claim, the Claimant shall be deemed
to have accepted the original written disposition.

A decision on review shall be rendered in writing by the Plan within a
reasonable period of time, but ordinarily not later than forty-five (45) days
after receipt of the Claimant’s request for review by the Plan, unless the Plan
determines that special circumstances require an extension of time for
processing the claim. If the Plan determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial forty-five (45) period. In
no event shall such extension exceed a period of forty-five (45) days from the
end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review. In the event the extension is due
to a Claimant’s failure to submit information necessary to decide the claim, the
Claimant shall be afforded forty-five (45) days within which to provide the
specified information, and the period for making the benefit determination on
review shall be tolled from the date on which notification of the extension is
sent to the Claimant until the date on which the Claimant responds to the
request for additional information.

In the case of an adverse benefit determination on review, in addition to the
information described in this Section, the notice shall state: “You and your
Plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor Office and your State insurance regulatory agency.”

 

  16.6. Venue of Litigation.

In light of the Plan Administrator’s substantial contacts with the State of
Missouri, the fact that the Plan Administrator resides in Missouri and the
Company is headquartered in St. Louis, Missouri, and the Company’s establishment
of, and the Plan Administrator’s maintenance of, this Plan in Missouri, any
cause of action brought by a Claimant, Employee, Participant, former Employee,
former Participant or any beneficiary of such an individual involving benefits
under the Plan shall be filed and conducted exclusively in the federal courts in
the Eastern District of Missouri.

 

47



--------------------------------------------------------------------------------

SECTION 17 - AMENDMENT AND TERMINATION

 

  17.1. Amendment.

The Company shall have the right, by a resolution adopted by action of the Board
or anyone to whom corporate authority to amend the Plan has been delegated by
the Board, at any time and from time to time to amend, in whole or in part, any
or all of the provisions of the Plan. No such amendment, however, shall
authorize or permit any part of the assets of the Plan (other than such part as
is required to pay taxes and administration expenses of the Plan) to be used for
or diverted to purposes other than for the exclusive benefit of the Participants
or their beneficiaries; no such amendment shall cause any reduction in the
amount credited to any Participant’s account or cause or permit any portion of
the assets of the Plan to revert to or become the property of the Employer;
provided, however, that if a favorable determination letter shall not be
received upon the initial submission to the Internal Revenue Service that the
Plan as herein set forth or as amended meets the requirements of Sections
401(a), 401(k) and 501(a) of the Code, the Company may, at its option, amend the
Plan in any manner which will result in a favorable determination letter being
issued by the Internal Revenue Service or the Company may withdraw all
contributions made by it and the Plan shall then terminate with the same effect
as if it had never been adopted.

 

  17.2. Termination; Discontinuance Of Contributions.

The Company shall have the right at any time to terminate this Plan. Upon
termination, partial termination, or complete discontinuance of contributions,
all Participants’ accounts (or, in the case of a partial termination, the
accounts of all affected Participants) shall become fully vested, and shall not
thereafter be subject to forfeiture.

 

48



--------------------------------------------------------------------------------

SECTION 18 - MISCELLANEOUS

 

  18.1. Participants’ Rights.

Neither the establishment of the Plan hereby created, nor any modification
thereof, nor the creation of any fund or account, nor the payment of any
benefits, shall be construed as giving to any Participant or other person any
legal or equitable right against the Employer, any officer or Employee thereof,
the Trustee or the Board except as herein provided. Under no circumstances shall
the terms of employment of any Participant be modified or in any way affected
hereby.

 

  18.2. Spendthrift Clause.

Except as provided in Section 5.1, no benefit or beneficial interest provided
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, either voluntary or
involuntary, and any attempt to so alienate, anticipate, sell, transfer, assign,
pledge, encumber or charge the same shall be null and void. No such benefit or
beneficial interest shall be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of any person to whom such benefits or funds
are or may be payable.

Notwithstanding the above, a Participant’s benefit will be offset against any
amount he or she is ordered or required to pay to the Plan pursuant to an order
or requirement which arises under a judgment of conviction for a crime involving
the Plan, under a civil judgment entered by a court in an action involving a
fiduciary breach, or pursuant to a settlement agreement between the Participant
and the Department of Labor or the Pension Benefit Guaranty Corporation. Any
such offset shall be made pursuant to Section 206(d) of ERISA.

 

  18.3. Delegation Of Authority By Employer.

Whenever the Employer, under the terms of this Plan, is permitted or required to
do or perform any act, it shall be done and performed by any Committee or
officer duly authorized by the board of directors of the Employer. If no such
Committee or officer has been so authorized, such act shall be done and
performed by resolution of the Board of Directors of the Company.

 

  18.4. Distributions To Minors.

In the event that any portion of the Plan becomes distributable to a minor or
other person under legal disability (as determined by the laws of the
jurisdiction in which he or she then resides), the Plan Administrator shall
direct that such distribution be made to the legal representative of such minor
or other person.

 

  18.5. Construction Of Plan.

Except as provided in ERISA, this Plan shall be construed according to the laws
of the State of Delaware, and all provisions of the Plan shall be administered
according to the laws of such state.

 

49



--------------------------------------------------------------------------------

  18.6. Gender, Number And Headings.

Whenever any words are used herein in the masculine gender, they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of Sections and
Subsections are inserted for convenience of reference, constitute no part of the
Plan and are not to be considered in the construction of the Plan.

 

  18.7. Separability Of Provisions.

If any provision of this Plan shall be for any reason invalid or unenforceable,
the remaining provisions shall nevertheless be carried into effect.

 

  18.8. Diversion Of Assets.

No part of the assets of the Plan shall be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their beneficiaries. Except
as provided in Section 4.8, the Employer shall have no beneficial interest in
the assets of the Plan and no part of the assets of the Plan shall revert or be
repaid to the Employer, directly or indirectly.

 

  18.9. Service Of Process.

The Plan Administrator shall constitute the Plan’s agent for service of process.

 

  18.10. Merger.

In the event of any merger or consolidation with, or transfer of assets or
liabilities to, any other plan, each Participant shall (as if the Plan had then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

 

  18.11. Benefit Limitation.

(a) Notwithstanding any other provision hereof, and except as provided in
Section 13.1, the amounts allocated to a Participant during the Limitation Year
under the Plan and allocated to the Participant under any other defined
contribution plan to which the Company or any other member of the Controlled
Group has contributed shall be proportionately reduced, to the extent necessary,
so that the Annual Addition does not exceed the lesser of:

(1) $49,000, as adjusted for increases in the cost-of-living under
Section 415(d) of the Code; or

(2) 100% of the Participant’s compensation within the meaning of
Section 415(c)(3) of the Code and Treasury Regulations
Section 1.415-2(d)(11)(i), including the deferrals described in Code
Section 415(c)(3)(D), for the Limitation Year; provided that such compensation
limit shall not include any contribution for

 

50



--------------------------------------------------------------------------------

medical benefits after separation from service (within the meaning of
Section 401(k) or 419A(f)(2) of the Code) which is otherwise treated as an
Annual Addition.

(b) For purposes of this Section, Limitation Year means the 12 month period
commencing on January 1 and ending on December 31.

(c) For purposes of Section 18.11(a)(2), compensation within the meaning of Code
Section 415(c)(3) means remuneration as defined in Treasury Regulation
Section 1.415(c)-2(d)(4) (e.g., amounts reported in Box 1 of Form W-2, plus
amounts that would have been received and includible in gross income but for an
election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k)
or 457(b)), but not in excess of $230,000 (as adjusted in accordance with
Section 401(a)(17)(B) of the Code) for any Limitation Year. Such remuneration
shall not include any severance pay, paid after an Employee’s termination of
employment. In addition, such amount shall not include other compensation paid
after an individual’s termination of employment; provided that, to the extent
that the following amounts are otherwise included in the definition of
remuneration and are paid no later than the later of the date which is 2 1/2
months after termination of employment or the end of the Limitation Year that
includes the date of termination of employment, such amounts paid after an
Employee’s termination of employment shall be deemed remuneration:

(1) regular pay, including compensation for services during regular working
hours, overtime, shift differential, commissions, bonuses or other similar
payments; and

(2) payment for unused accrued sick, vacation or other leave, but only if the
Employee would have been able to use the leave if employment had continued, and
payment received pursuant to a nonqualified, unfunded deferred compensation plan
sponsored by the Employer, but only if the Employee would have received the
payment at the same time if employment had continued and only to the extent the
payment is includible in the Employee’s gross income.

The exclusions provided for in this Section 18.11(c) with respect to
post-employment payments shall not apply to payments to an individual who does
not currently perform services for the Employer by reason of:

(3) qualified military service under Code Section 414(u)(1), to the extent such
payments do not exceed the compensation such individual would have received from
the Employer if he or she had continued to perform services for the Employer,
including differential wage payments as defined in Section 3401(h)(2) of the
Code; or

(4) permanent and total disability under Code Section 22(e)(3), provided either
that:

(A) the individual was not a Highly Compensated Employee immediately before
becoming disabled, or

 

51



--------------------------------------------------------------------------------

(B) the individual was a Highly Compensated Employee immediately before becoming
disabled, and the Employer provides continuation of compensation for a fixed or
determinable period after termination of employment on behalf of all
Participants who are totally and permanently disabled within the meaning of this
Section 18.11(c)(4).

(d) For purposes of this Section, Annual Additions means the sum for the
Limitation Year of Employer contributions, Employee contributions (determined
without regard to any rollover contributions as defined in Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16) of the Code and without regard to
Employee contributions to a simplified employee pension plan which are
excludable from gross income under Section 408(k)(6) of the Code) and
reallocated forfeitures.

 

  18.12. Commencement Of Benefits.

(a) Except as otherwise provided in Section 9.1, 10.1.3 or 11.1.3, the payment
of benefits under the Plan to the Participant will begin not later than the 60th
day after the close of the Plan Year in which the last of the following occurs:

(1) the date on which the Participant attains age 62 (or, in the case of a
Participant who was a participant in the Dodge Hill Mining Company, LLC 401(k)
Plan on December 31, 2005, age 60); or

(2) the 10th anniversary of the date on which the Participant commenced
participation in the Plan; or

(3) the Participant’s termination of employment with the Employer.

Notwithstanding the foregoing, if a Participant’s aggregate account balance
exceeds $5,000 (excluding rollover contributions and earnings thereon), in no
case shall distribution commence until the later of the date on which the
Participant attains age 62 or his or her Normal Retirement Age unless the
Participant elects an earlier distribution in the manner provided in
Section 10.3 or 11.4.

(b) Notwithstanding Subsection (a) or any other provision of the Plan, if the
amount of payment cannot be ascertained, or if it is not possible to make
payment because the Plan Administrator cannot locate the Participant after
making reasonable efforts to do so, a retroactive payment may be made no later
than 60 days after the earliest date on which the amount of such payment can be
ascertained or the date on which the Participant is located, whichever is
applicable.

(c) If the Plan Administrator is unable to locate any person entitled to receive
distribution from an account hereunder, such account shall be forfeited and used
to reduce Employer contributions on the date two years after:

(1) the date the Plan Administrator sends by certified mail a notice concerning
the benefits to such person at his or her last known address, or

 

52



--------------------------------------------------------------------------------

(2) the Plan Administrator determines that there is no last known address.

If an account is forfeited under this Section and a person otherwise entitled to
the account subsequently files a claim with the Plan Administrator during any
Plan Year, before any allocations for such Plan Year are made the account will
be restored to the amount which was forfeited without regard to any earnings or
losses that would have been allocated. Such restoration shall first be taken out
of forfeitures which have not been allocated and if such forfeitures are
insufficient to restore such person’s account balance, restoration shall be made
by an Employer contribution to the Plan.

 

  18.13. Qualified Domestic Relations Order.

Notwithstanding anything in the Plan to the contrary, benefits may be
distributed in accordance with the terms of a Qualified Domestic Relations Order
(“QDRO”). For this purpose a QDRO is any Domestic Relations Order determined by
the Employer to be a Qualified Domestic Relations Order within the meaning of
Section 414(p) of the Code pursuant to this Section.

(a) A Domestic Relations Order means a judgment, decree, or order (including the
approval of a property settlement agreement) which

(1) relates to the provision of child support, alimony payments, or marital
property rights to a Spouse, former Spouse, child or other dependent of a
Participant,

(2) is made pursuant to a state domestic relations law, and

(3) creates or recognizes the existence of an Alternate Payee’s right, or
assigns to the Alternate Payee the right, to receive all or a portion of the
benefits of the Participant under the Plan.

An “Alternate Payee” includes any Spouse, former Spouse, child, or other
dependent of a Participant who is designated by the Domestic Relations Order as
having a right to receive all or a portion of the benefits payable under the
Plan with respect to the concerned Participant.

(b) To be a QDRO, the Domestic Relations Order must meet the specifications set
forth in Section 414(p) of the Code and must clearly specify the following:

(1) Name and last known mailing address of the Participant.

(2) Name and last known mailing address of each Alternate Payee covered by the
Domestic Relations Order.

(3) The amount or the percentage of the Participant’s benefit to be paid to each
Alternate Payee, or the manner in which such amount or percentage is to be
determined.

 

53



--------------------------------------------------------------------------------

(4) The number of payments or period to which the Domestic Relations Order
applies.

(5) Each plan to which the Domestic Relations Order applies.

(c) The status of any Domestic Relations Order as a QDRO shall be determined
under the following procedures:

(1) Upon receiving notice that a potential Alternate Payee intends to obtain a
QDRO with respect to a Participant’s benefits under the Plan (such as notice
that the potential Alternate Payee is currently seeking a Domestic Relations
Order), the Employer may, in its discretion, delay any payments of such
Participant’s benefits for a reasonable period of time.

(2) Promptly upon receiving a Domestic Relations Order, the Employer will notify
the affected Participant and any Alternate Payee of the receipt by the Plan of
the Domestic Relations Order and of the Plan’s procedures for determining its
qualified status.

(3) Within a reasonable period after receipt of a Domestic Relations Order, the
Employer will review the Domestic Relations Order to determine whether the order
is a QDRO. After determining whether a Domestic Relations Order is a QDRO, the
affected Participant and each Alternate Payee (or any representative designated
by an Alternate Payee by written notice to the Employer) shall be furnished a
copy of such determination. The notice shall state:

(A) whether the Domestic Relations Order has been determined to be a QDRO; and

(B) if the Domestic Relations Order is determined to be a QDRO, that the
Employer will commence any payments currently due under the Plan or the QDRO to
the person or persons entitled thereto after the expiration of a period of 60
days commencing on the date of the mailing of the notice unless prior thereto
the Employer receives notice of legal proceedings disputing the determination.
The Employer shall, as soon as practical after such 60 day period, ascertain the
dollar amount currently payable to each payee pursuant to the Plan and the QDRO,
and any such amounts shall be disbursed by the Plan.

(4) If there is a dispute on the status of a Domestic Relations Order as a QDRO,
there shall be a delay in making payments. The Employer shall direct that the
amounts otherwise payable be separately accounted for within the Plan. If within
18 months after the date the first payment would be required to be made under
the Domestic Relations Order, the Domestic Relations Order is determined not to
be a valid QDRO, or the status of the Domestic Relations Order has not been
finally determined, such amounts (including interest thereon) shall be paid to
the person or persons who would have been entitled to such amounts if there had
been no Domestic Relations Order. Any determination thereafter that the Domestic
Relations Order is a QDRO shall be applied prospectively only.

 

54



--------------------------------------------------------------------------------

(d) If a Domestic Relations Order requires payment to an Alternate Payee in an
immediate lump sum, the order shall not lose its status as a Qualified Domestic
Relations Order merely because of the immediate lump sum provision.

 

  18.14. Written Explanation Of Rollover Treatment.

The Employer shall, when making an eligible rollover distribution, provide an
explanation (or summary thereof) to the recipient of such distribution of his or
her right to roll over such distribution to an eligible retirement plan and, if
applicable, his or her right to the special five or ten-year averaging and
capital gains tax treatment in the Code. Such explanation (or summary) will be
provided to the recipient in accordance with rules prescribed by the Internal
Revenue Service.

 

  18.15. Leased Employees.

Any person who is a leased employee of any member of the Controlled Group shall
be treated for all purposes of the Plan as if he or she were employed by a
member of the Controlled Group which has not adopted the Plan. In the case of a
Leased Employee or an Employee, Years of Service shall be determined by taking
into account any period for which the individual would have been a Leased
Employee but for the fact that he or she had not performed services for a member
of the Controlled Group on a substantially full-time basis for a period of at
least one year. A transfer from the status of an employee of the Employer to
that of a Leased Employee shall not be considered a termination of employment
under the Plan. An individual who has such a transfer shall not have a
termination of employment until he or she ceases to be an employee of the
Employer and all members of its Controlled Group and is no longer a Leased
Employee.

 

  18.16. Special Distribution Option.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s (as hereinafter defined) election under this Section, a
Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution (as
hereinafter defined) paid directly to an Eligible Retirement Plan (as
hereinafter defined) specified by the Distributee in a Direct Rollover.

(a) An Eligible Rollover Distribution is any distribution of all or any portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;

 

55



--------------------------------------------------------------------------------

(2) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; or

(3) any hardship distribution.

(b) An Eligible Retirement Plan is

(1) an individual retirement account described in Section 408(a) of the Code,

(2) an individual retirement annuity described in Section 408(b) of the Code,

(3) an annuity plan described in Section 403(a) of the Code, or

(4) a qualified trust described in Section 401(a) of the Code,

(5) an eligible deferred compensation plan described in Section 457(b) of the
Code which is maintained by an eligible employer described in
Section 457(e)(1)(A) of the Code, or

(6) an annuity contract described in Section 403(b) of the Code, or

(7) to the extent permitted by applicable law, a Roth IRA described in Code
Section 408A,

that accepts the Distributee’s Eligible Rollover Distribution. However, in the
case of an Eligible Rollover Distribution to a Distributee who is a nonspouse
beneficiary, an Eligible Retirement Plan is only an individual retirement
account or individual retirement annuity.

(c) A Distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse, the Employee’s or former
Employee’s Spouse or former Spouse who is the Alternate Payee under a Qualified
Domestic Relations Order, as defined in Section 414(p) of the Code, and the
Employee’s or former Employee’s nonspouse beneficiary who is an individual (or,
to the extent permitted in regulations issued under Section 402(c)(11)(B) of the
Code, a trust) designated in accordance with Section 12.3 are Distributees with
regard to the interest of the surviving Spouse, Spouse, former Spouse or
nonspouse beneficiary.

(d) A Direct Rollover payment is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

(e) The Employer shall provide notice of the special distribution option
described in the preceding Section to the Participant in accordance with rules
prescribed by the Internal Revenue Service.

 

56



--------------------------------------------------------------------------------

  18.17. Waiver Of 30-Day Period.

A Participant who receives the notice (or summary) described in Section 10.3.1
or 11.3.1 will simultaneously receive the notice (or summary) described in
Section 18.14 and will be given the opportunity to consider for at least 30 days
after such notices (or summaries) are provided the decision of whether or not to
elect a Direct Rollover (as described in Section 18.16) and whether or not to
elect to defer receipt of his or her vested benefit. A Participant may waive
such opportunity to consider such elections for at least 30 days by making an
election before the 30 day time period has elapsed. Notwithstanding any
provision herein to the contrary, the Employer may distribute a Participant’s
vested benefit pursuant to his or her distribution election forms at any time
following such Participant’s waiver of the opportunity to consider such
elections for at least 30 days.

 

  18.18. Construction Of Plan.

Except as provided in ERISA, this Plan shall be construed according to the laws
of the State of Missouri, and all provisions of the Plan shall be administered
according to the laws of such state.

 

  18.19. General Fiduciary Standard of Conduct.

Each fiduciary of the Plan shall discharge his duties hereunder solely in the
interest of the Participants and their beneficiaries and for the exclusive
purpose of providing benefits to Participants and their beneficiaries and
defraying reasonable expenses of administering the Plan. Each fiduciary shall
act with the care, skill, prudence and diligence under the circumstances that a
prudent man acting in a like capacity and familiar with such matters would use
in conducting an enterprise of like character and with like aims, in accordance
with the documents and instruments governing this Plan.

 

  18.20. Effect of a Mistake.

In the event of a mistake or misstatement as to the eligibility or participation
or compensation of any Participant, or the amount of contributions allocated to
or made on behalf of a Participant, or payments made or to be made to a
Participant or beneficiary, the Plan Administrator shall, if possible, cause to
be withheld or accelerated or otherwise make adjustment of such amounts or
payments as will in its sole judgment entitle the Participant or beneficiary to
the proper amount of payment under the Plan. Correction of a mistake described
herein may include the Employer making a qualified nonelective contribution
(QNEC) to the Plan or any other acceptable and reasonable method of correction
permitted under a retirement plan correction program such as the Employee Plans
Compliance Resolution System.

 

57



--------------------------------------------------------------------------------

SECTION 19 - TOP-HEAVY DEFINITIONS

 

  19.1. Accrued Benefits.

“Accrued Benefits” means “the present value of accrued benefits” as that phrase
is defined under regulations issued under Section 416 of the Code. For purposes
of Sections 19 and 20 hereof, the Accrued Benefits of any Participant (other
than a Key Employee) shall be determined under the single accrual rate used by
all Qualified Plans of the Employer which are defined benefit plans, or if there
is no single accrual rate, Accrued Benefits shall be determined as accruing no
more rapidly than the slowest rate permitted under Section 411(b)(1)(C) of the
Code. The present values of Accrued Benefits and the amounts in accounts of an
employee as of the Determination Date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the one year period ending
on the Determination Date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In
the case of a distribution made for a reason other than separation from service,
death or disability, this provision shall be applied by substituting “five year
period” for “one year period.”

 

  19.2. Beneficiaries.

“Beneficiaries” means the person or persons to whom the share of a deceased
Participant’s accounts are payable.

 

  19.3. Determination Date.

“Determination Date” means for a Plan Year the last day of the preceding Plan
Year.

 

  19.4. Former Key Employee.

“Former Key Employee” means any person presently or formerly employed by the
Controlled Group (and the Beneficiaries of such person) who during the Plan Year
is not classified as a Key Employee but who was classified as a Key Employee in
a previous Plan Year; provided, however, that a person who has not performed any
services for the Controlled Group at any time during the one year period ending
on the Determination Date (and the Beneficiaries of any such person) shall not
be considered a Former Key Employee.

 

  19.5. Key Employee.

“Key Employee” means any person presently or formerly employed by the Controlled
Group (and the Beneficiaries of such person) who is a “key employee” as that
term is defined in Section 416(i) of the Code and the regulations thereunder;
provided, however, that a person who has not performed any services for the
Controlled Group at any time during the one year period ending on the
Determination Date (and the Beneficiaries of any such person) shall not be
considered a Key Employee. For purposes of determining whether a person is a Key
Employee, the definition of Top Heavy Compensation shall be applied.

 

58



--------------------------------------------------------------------------------

  19.6. Non-Key Employee.

“Non-Key Employee” means any person presently or formerly employed by the
Controlled Group (and the Beneficiaries of such person) who is not a Key
Employee or a Former Key Employee; provided, however, that a person who has not
performed any services for the Controlled Group at any time during the one year
period ending on the Determination Date (and the Beneficiaries of any such
person) shall not be considered a Non-Key Employee.

 

  19.7. Permissive Aggregation Group.

“Permissive Aggregation Group” means each Qualified Plan of the Controlled Group
in the Required Aggregation Group plus each other Qualified Plan which is not
part of the Required Aggregation Group but which satisfies the requirements of
Sections 401(a)(4) and 410 of the Code when considered together with the
Required Aggregation Group.

 

  19.8. Required Aggregation Group.

“Required Aggregation Group” means each Qualified Plan (including any terminated
Qualified Plan) of the Controlled Group in which a Key Employee participates
during the Plan Year containing the Determination Date or any of the four
preceding Plan Years and each other Qualified Plan (including any terminated
Qualified Plan) of the Controlled Group which during this period enables any
Qualified Plan (including any terminated Qualified Plan) in which a Key Employee
participates to meet the requirements of Section 401(a)(4) or 410 of the Code.

 

  19.9. Top-Heavy Compensation.

“Top-Heavy Compensation” means compensation within the meaning of
Section 415(c)(3) of the Code. For purposes of this Section 19.9, compensation
within the meaning of Section 415(c)(3) shall mean remuneration as defined in
Section 18.11(c).

 

  19.10. Top-Heavy Group.

“Top-Heavy Group” means, for a Plan Year, the Required Aggregation Group if, and
only if, the sum of the Accrued Benefits (valued as of the Determination Date
for such Plan Year) under all Qualified Plans (including any terminated
Qualified Plans) in the Required Aggregation Group for Key Employees exceeds 60%
of the sum of the Accrued Benefits (valued as of such Determination Date) under
all Qualified Plans (including any terminated Qualified Plans) in the Required
Aggregation Group for all Key Employees and Non-Key Employees; provided,
however, that the Required Aggregation Group will not be a Top-Heavy Group for a
Plan Year if the sum of the Accrued Benefits (valued as of the Determination
Date for such Plan Year) under all Qualified Plans (including any terminated
Qualified Plans) in the Required Aggregation Group for Key Employees does not
exceed 60% of the sum of the Accrued Benefits (valued as of such Determination
Date) under all Qualified Plans in the Permissive Aggregation Group for all Key
Employees and Non-Key Employees. If the Qualified Plans in the Required or
Permissive Aggregation Group have different Determination Dates, the Accrued
Benefits under each such Plan shall be calculated separately, and the Accrued
Benefits as of Determination Dates for such Plans that fall within the same
calendar year shall be aggregated.

 

59



--------------------------------------------------------------------------------

SECTION 20 - TOP-HEAVY RULES

 

  20.1. Special Top-Heavy Rules.

If for any Plan Year the Plan is part of a Top-Heavy Group, then, effective as
of the first day of such Plan Year the following new Section 7.3 is added to
apply to Participants who accrue an Hour of Employment on or after the first day
of such Plan Year:

 

  7.3 Minimum Allocation if Plan is part of Top-Heavy Group.

Notwithstanding the foregoing, for each Plan Year in which the Plan is part of a
Top-Heavy Group, the sum of the Employer contributions and forfeitures allocated
under the Plan to the account of each Non-Key Employee who is both a Participant
and Employee on the last day of such Plan Year shall be at least equal to the
lesser of three percent of such Non-Key Employee’s Top-Heavy Compensation for
such Plan Year or the largest percentage of Top-Heavy Compensation allocated to
the account of any Key Employee; provided, however, that if for any Plan Year a
Non-Key Employee is a Participant in both this Plan and one or more defined
contribution plans, the Employer need not provide the minimum allocation
described in the preceding sentence for such Non-Key Employee if the Employer
satisfies the minimum allocation requirement of Section 416(c)(2)(B) of the Code
for the Non-Key Employee in such other defined contribution plans. Amounts which
a Non-Key Employee or Key Employee elects to contribute on a pre-tax basis to a
Qualified Plan which meets the requirements of Section 401(k) of the Code shall
be considered an Employer contribution for purposes of Section 19.10; provided,
however, that such pre-tax contributions made by Non-Key Employees may not be
taken into account in determining the minimum allocation provided under this
Section. In addition, matching contributions made on behalf of Non-Key Employees
may be taken into account in determining the minimum allocation provided under
this Section.

IN WITNESS WHEREOF, the Company has caused this amendment and Plan restatement
to be executed by one of its duly authorized officers this 18th day of November,
2010.

 

PATRIOT COAL CORPORATION

By

 

/s/ Phillip A. Brandt

 

60



--------------------------------------------------------------------------------

EXHIBIT A

Apogee Coal Company, LLC

Appalachia Mine Services, LLC

Catenary Coal Company, LLC

Dodge Hill Mining Company, LLC

Eastern Associated Coal Corp.

Grand Eagle Mining, Inc.

Highland Mining Company

Hobet Mining, LLC

Magnum Coal Company

Ohio County Coal Company

Peabody Coal Company

Pine Ridge Coal Company

Rivers Edge Mining, Inc.

 

61